                                                                                         FORM 1
                                                                                                                                                                           Page No:    1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                      17-17361                                                                                                         Trustee Name:                           Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                               Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:         12/31/2020                                                                                                       §341(a) Meeting Date:                   08/16/2019
                                                                                                                                                Claims Bar Date:                        03/02/2020
                                  1                                             2                             3                           4                        5                                        6

                       Asset Description                                   Petition/                Estimated Net Value                Property              Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                   Unscheduled               (Value Determined by                Abandoned             Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                Value                         Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                                  Less Liens, Exemptions,
                                                                                                     and Other Costs)

Ref. #
1        7020 WILLIAMS RD, CONCORD, OH                                       $235,890.00                                $0.00                                            $0.00                                            FA
Asset Notes:      Sale Order Dkt. 709; Report of Sale Dkt. 741.
2        IROQUOIS AV (11B041E000070),                                          $1,320.00                                $0.00             OA                             $0.00                                            FA
         PAINESVILLE TOWNSHIP, OH
3        TREMAINE DR (29B010C000010),                                            $800.00                                $0.00             OA                             $0.00                                            FA
         WICKLIFFE, OH
4        E 360 ST, WILLOUGHBY, OH                                                $820.00                                $0.00             OA                             $0.00                                            FA
5        KEEWAYDIN DR (34A017B000290),                                           $520.00                                $0.00             OA                             $0.00                                            FA
         WILLOUGHBY, OH
6        7265 MARKELL RD, WAITE HILL, OH                                   $1,723,370.00                                $0.00             OA                             $0.00                                            FA
7        434 WATER ST, CHARDON, OH                                           $100,000.00                                $0.00             OA                             $0.00                                            FA
8      GIRDLED RD (08A0010000490), CONCORD                                    $73,070.00                          $100,000.00                                      $100,000.00                                            FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 768; Report of Sale Dkt. 823.
9      11714 GIRDLED RD, CONCORD                                              $33,540.00                           $40,700.00                                       $40,700.00                                            FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Sale pending.
10     7792 RAVENNA RD, CONCORD TOWNSHIP                                     $114,260.00                          $125,000.00                                      $125,000.00                                            FA
       OH 44077
Asset Notes:   Sale Order Dkt. 861; Report of Sale Dkt. 885.
11     7800 RAVENNA RD, CONCORD TOWNSHIP,                                    $137,930.00                                $0.00             OA                             $0.00                                            FA
       OH
12     VOID                                                                         $0.00                               $0.00                                            $0.00                                            FA
Asset Notes:   DUPLICATE OF ASSET 1
13     11579 GIRDLED RD, CONCORD                                              $204,140.00                          $16,849.20                                       $16,849.20                                            FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Sale pending.
14     RAVENNA RD (08A0130000540), CONCORD                                     $66,750.00                          $20,700.00                                       $20,700.00                                            FA
       TOWNSHIP, OH
15     CONCORD HAMBDEN RD                                                      $65,560.00                                $1.00                                           $0.00                                          $1.00
       (08A0140000120), CONCORD TOWNSHIP,
       OH
Asset Notes:   Sale Order Dkt. 920; Sale subject to appeal in GD3 Ventures I, LLC v. Coniglio, Case No. 20-8029 (BAP 6th Cir).



                                      17-17361-aih                Doc 1059     FILED 01/28/21               ENTERED 01/28/21 14:15:10                       Page 1 of 52
                                                                                          FORM 1
                                                                                                                                                                                   Page No:    2
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                           Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:         12/31/2020                                                                                                               §341(a) Meeting Date:                   08/16/2019
                                                                                                                                                        Claims Bar Date:                        03/02/2020
                                  1                                                2                              3                               4                        5                                        6

                      Asset Description                                       Petition/                 Estimated Net Value                    Property              Sales/Funds              Asset Fully Administered (FA)/
                       (Scheduled and                                       Unscheduled                (Value Determined by                    Abandoned             Received by              Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                    Value                          Trustee,                   OA =§ 554(a) abandon.        the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

16     CONCORD HAMBDEN RD                                                     $181,370.00                                $1.00                                                   $0.00                                          $1.00
       (08A0140000390), CONCORD TOWNSHIP,
       OH
Asset Notes:   Sale Order Dkt. 920; Sale subject to appeal in GD3 Ventures I, LLC v. Coniglio, Case No. 20-8029 (BAP 6th Cir).
17     7741 AUBURN RD, PAINESVILLE, OH                                         $89,480.00                                $0.00                    OA                             $0.00                                            FA
18     LAKE SHORE BV (34A017A000030),                                         $55,280.00                                     $0.00                OA                             $0.00                                            FA
       EASTLAKE, OH
Asset Notes:   Ordered Abandoned Doc. No. 787
19     WILLIAMS ST (13A0020000200), GRAND                                      $3,940.00                                     $0.00                OA                             $0.00                                            FA
       RIVER, OH
20     CARTER RD (07A0270000090), LEROY                                      $395,880.00                            $2,726,900.00                                       $2,726,900.00                                             FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
21     5848 VROOMAN RD (07A0340000160),                                      $630,520.00                                     $0.00                                               $0.00                                            FA
       LEROY TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
22     CARTER RD (07A0350000030), LEROY                                       $78,900.00                                     $0.00                                               $0.00                                            FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
23     VROOMAN RD (07A0350000050), LEROY                                      $50,470.00                                     $0.00                                               $0.00                                            FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
24     VROOMAN RD (07A0420000230), LEROY                                      $49,200.00                                     $0.00                                               $0.00                                            FA
       TOWNSHIP, OH
Asset Notes:   *Equity included in Asset #25 (per Court Order).
               Sale Order Dkt. 923; Report of Sale Dkt. 932.
25     5660 VROOMAN RD, LEROY TOWNSHIP,                                      $205,230.00                              $267,700.00                                          $267,700.00                                            FA
       OH
Asset Notes:   *Includes Equity from Asset #24 (per Court Order).
               Sale Order Dkt. 923; Report of Sale Dkt. 932.
26     CARTER RD (08A0090000030), LEROY                                      $119,020.00                                     $0.00                                               $0.00                                            FA
       TOWNSHIP OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
27     CARTER RD (08A0090000040), LEROY                                      $120,330.00                                     $0.00                                               $0.00                                            FA
       TOWNSHIP, OH



                                      17-17361-aih             Doc 1059           FILED 01/28/21                ENTERED 01/28/21 14:15:10                           Page 2 of 52
                                                                                           FORM 1
                                                                                                                                                                                      Page No:    3
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      17-17361                                                                                                                  Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                        Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         12/31/2020                                                                                                                §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                         Claims Bar Date:                          03/02/2020
                                   1                                                2                              3                               4                        5                                          6

                       Asset Description                                       Petition/                 Estimated Net Value                   Property                 Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled                (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                          Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
28     CARTER RD (08A0090000050), LEROY                                      $137,840.00                                     $0.00                                                 $0.00                                           FA
       TOWNSHIP, OH
Asset Notes:   Sale Order Dkt. 920; Report of Sale Dkt. 1016 (Sale proceeds include equity for Assets 20, 21, 22, 23, 26, 27, and 28).
29     NORWOOD DR (01B094B000070),                                             $2,720.00                                     $0.00                OA                               $0.00                                           FA
       MADISON, OH
30     NORWOOD DR (01B094B000080),                                             $2,720.00                                     $0.00                OA                               $0.00                                           FA
       MADISON, OH
31     NORWOOD DR (01B094B000090),                                             $2,720.00                                     $0.00                OA                               $0.00                                           FA
       MADISON, OH
32     NORWOOD DR (01B094B000100),                                             $2,720.00                                     $0.00                OA                               $0.00                                           FA
       MADISON, OH
33     N RIDGE RD (01B108B000010), MADISON,                                   $31,200.00                                     $0.00                OA                               $0.00                                           FA
       OH
34     RIVER S ST (02A0020000030), MADISON,                                      $260.00                                     $0.00                OA                               $0.00                                           FA
       OH
35     7209 MENTOR AVE, MENTOR, OH                                            $96,270.00                                     $0.00                OA                               $0.00                                           FA
       (16B028000200)
36     MENTOR AVE (16B031B000270), MENTOR,                                     $2,720.00                                     $0.00                OA                               $0.00                                           FA
       OH
37     MENTOR AVE (16B031B000280), MENTOR,                                    $19,030.00                                     $0.00                OA                               $0.00                                           FA
       OH
38     MENTOR AVE/PLAZA BLVD.                                                 $30,380.00                                     $0.00                OA                               $0.00                                           FA
       (16B031B000310), MENTOR, OH
39     7482 CENTER ST (UNIT 5), MENTOR OH                                    $150,000.00                                $1,800.00                 OA                            $1,800.00                                          FA
40      7472 PRESLEY AV (UNIT F1), MENTOR, OH                                   $150,000.00                                   $0.00               OA                               $0.00                                           FA
41      7474 PRESLEY AV (UNIT F2), MENTOR, OH                                   $150,000.00                               $2,000.00               OA                            $2,000.00                                          FA
42     7000 FRACCI CT (AKA 7001 CENTER),                                       $900,000.00                                    $0.00                                                $0.00                                           FA
       MENTOR OH 44060
Asset Notes:   Property sold pursuant to order [Doc. 88]; estate holding funds in escrow pending ultimate resolution of interests in the same. Proceeds at asset 160.
43     OLD HEISLEY RD (16B054A000010),                                          $16,970.00                                    $0.00                                                $0.00                                           FA
       MENTOR, OH*
Asset Notes:   *Equity in this Asset included in Asset No. 44
44     6930 OLD HEISLEY RD, MENTOR, OH                                          $33,250.00                               $8,200.00                                              $8,200.00                                          FA
45      7325 REYNOLDS RD, MENTOR, OH                                            $307,020.00                                   $0.00                                                $0.00                                           FA


                                       17-17361-aih            Doc 1059            FILED 01/28/21                ENTERED 01/28/21 14:15:10                              Page 3 of 52
                                                                                          FORM 1
                                                                                                                                                                                  Page No:    4
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                     17-17361                                                                                                               Trustee Name:                             Kari B. Coniglio
Case Name:                    OSBORNE, RICHARD M                                                                                                     Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:        12/31/2020                                                                                                             §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                     Claims Bar Date:                          03/02/2020
                                  1                                               2                              3                             4                        5                                          6

                      Asset Description                                      Petition/                  Estimated Net Value                 Property              Sales/Funds                Asset Fully Administered (FA)/
                       (Scheduled and                                      Unscheduled                 (Value Determined by                 Abandoned             Received by                Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                   Value                           Trustee,                OA =§ 554(a) abandon.        the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

Asset Notes:    Property sold by Agreed Order [Doc. 317]. Portion of sale proceeds held in escrow pending resolution of "Citizens' Lien".
46      7317 REYNOLDS RD, MENTOR, OH                                          $145,960.00                                   $0.00              OA                              $0.00                                           FA
Asset Notes:   Abandoned Dkt. No. 920.
47     8310 BELLFLOWER RD, MENTOR, OH                                           $84,890.00                                  $0.00              OA                              $0.00                                           FA
48      0 CENTER STREET (AKA HOPKINS RD                                          $7,220.00                                  $0.00              OA                              $0.00                                           FA
        (16C0850000030), MENTOR, OH
49      HENDRICKS (16C0870000030) MENTOR,                                        $1,180.00                                  $0.00              OA                              $0.00                                           FA
        OH
50      CHARMAR (16D102A000270), MENTOR, OH                                     $43,510.00                                  $0.00              OA                              $0.00                                           FA
51      CHARMAR & LSB (16D102A000280),                                          $45,230.00                                  $0.00              OA                              $0.00                                           FA
        MENTOR, OH
52      ANDREWS RD (19A090H000670), MENTOR,                                     $22,310.00                                  $0.00              OA                              $0.00                                           FA
        OH
53      6042 ANDREWS RD, MENTOR, OH                                             $39,200.00                                  $0.00              OA                              $0.00                                           FA
54      PRIMROSE ANDREWS RD (19A090I000020),                                    $27,520.00                                  $0.00              OA                              $0.00                                           FA
        MENTOR, OH
55      STAGE AVE (15C0260000210),                                              $13,920.00                                  $0.00              OA                              $0.00                                           FA
        PAINESVILLE, OH
56      1220 W JACKSON ST, PAINESVILLE, OH                                      $97,620.00                                  $0.00              OA                              $0.00                                           FA
57      1192 W JACKSON, PAINESVILLE, OH                                         $72,390.00                             $40,700.00                                       $40,700.00                                             FA
Asset Notes:    Sale Order Dkt. 920; Report of Sale Dkt. 1009
58      1186 W JACKSON ST, PAINESVILLE, OH                                      $91,310.00                                  $0.00              OA                              $0.00                                           FA
59     SANFORD REAR ST (15D016C000150),                                          $6,570.00                                  $0.00              OA                              $0.00                                           FA
       PAINEVILLE, OH
60     OWEGO ST (15D0200000040),                                                 $1,910.00                                  $0.00              OA                              $0.00                                           FA
       PAINESVILLE, OH
61     ELBERTA RD (AKA RENAISSANCE PKWY)                                        $18,930.00                                  $0.00              OA                              $0.00                                           FA
       (35A0080000110), PAINESVILLE, OH
62     2450 N RIDGE RD, PAINESVILLE                                             $68,610.00                                  $0.00              OA                              $0.00                                           FA
       TOWNSHIP, OH
63     SPRING LAKE BV (11B0340000570)                                                 $90.00                            $2,901.00                                           $2,901.00                                          FA
       PAINESVILLE TOWNSHIP OH 44077
Asset Notes:    Sale Order Dkt. 920; Sale pending.
64     26 FAIRPORT NURSERY RD, PAINESVILLE                                      $51,540.00                                  $0.00              OA                              $0.00                                           FA
       TOWNSHIP, OH


                                      17-17361-aih            Doc 1059            FILED 01/28/21               ENTERED 01/28/21 14:15:10                         Page 4 of 52
                                                                                         FORM 1
                                                                                                                                                                  Page No:    5
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                    17-17361                                                                                                  Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                                        Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                                §341(a) Meeting Date:                   08/16/2019
                                                                                                                                       Claims Bar Date:                        03/02/2020
                                1                                            2                       3                           4                        5                                        6

                     Asset Description                                    Petition/         Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                          Less Liens, Exemptions,
                                                                                             and Other Costs)

65     150 FAIRPORT NURSERY RD,                                             $57,120.00                    $34,700.00                                      $34,700.00                                           FA
       PAINESVILLE TOWNSHIP, OH - Parcel
       11B-038-A-00-010-0
Asset Notes:   Sale Order Dkt. 920; Sale pending.
               Also Known as 154 Fairport Nursery Rd., Painesville
66     46 IROQUOIS AVE, PAINESVILLE                                              $20.00                         $0.00            OA                            $0.00                                           FA
       TOWNSHIP, OH
67     214 LAKE RD, PAINESVILLE TOWNSHIP,                                         $0.00                         $0.00            OA                            $0.00                                           FA
       OH
68     1053 ARDOYLE AVE, PAINESVILLE                                             $30.00                         $0.00            OA                            $0.00                                           FA
       TOWNSHIP, OH
69     321 LAKE RD, PAINESVILLE TOWNSHIP,                                     $350.00                           $0.00            OA                            $0.00                                           FA
       OH
70     MIDWAY BV (11B043A000390)                                                 $40.00                         $0.00            OA                            $0.00                                           FA
       PAINESVILLE TOWNSHIP, OH
71     ROBINHOOD AVE (11B043B000560),                                        $4,900.00                          $0.00            OA                            $0.00                                           FA
       PAINESVILLE TOWNSHIP, OH
72     SUNSET CT (11B043B000600),                                            $7,670.00                          $0.00            OA                            $0.00                                           FA
       PAINESVILLE, OH
73     SUNSET CT (11B043B000620),                                            $7,960.00                          $0.00            OA                            $0.00                                           FA
       PAINESVILLE TOWNSHIP, OH
74     RICHMOND RD REAR (11B065B000010),                                     $4,050.00                    $18,601.00                                      $18,601.00                                           FA
       PAINESVILLE, OH*
Asset Notes:   Sale Order Dkt. 920; Sale Report Dkt. 1010.
               (Includes Equity in Asset Nos. 74, 75, 76)
75     RICHMOND RD (11B065B000020),                                          $4,500.00                          $0.00                                          $0.00                                           FA
       PAINESVILLE, OH*
Asset Notes:   Sale Order Dkt. 920; Report of Sale 1010.
               (Equity in this Asset included in Asset No. 74)
76     946 RICHMOND RD (11B065B000030),                                      $4,500.00                          $0.00                                          $0.00                                           FA
       PAINESVILLE, OH*
Asset Notes:   Sale Order Dkt. 920; Report of Sale 1010.
               (Equity in this Asset included in Asset No. 74)
77     CLARK RD (03A0380000190), PERRY, OH                                  $52,300.00                          $0.00            OA                            $0.00                                           FA
78      CLARK RD (03A0380000200), PERRY, OH                                  $1,180.00                          $0.00            OA                            $0.00                                           FA



                                    17-17361-aih           Doc 1059          FILED 01/28/21        ENTERED 01/28/21 14:15:10                       Page 5 of 52
                                                                                   FORM 1
                                                                                                                                                            Page No:    6
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                ASSET CASES

Case No.:                    17-17361                                                                                            Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                                  Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                          §341(a) Meeting Date:                   08/16/2019
                                                                                                                                 Claims Bar Date:                        03/02/2020
                                1                                       2                      3                           4                        5                                        6

                     Asset Description                              Petition/         Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                              Unscheduled        (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                           Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

79      6912 ST RT 44, RAVENA, OH                                     $104,500.00                         $0.00            OA                            $0.00                                           FA
80     LOVERS LN (31-210-00-00-014-000),                               $83,400.00                         $0.00            OA                            $0.00                                           FA
       RAVENA, OH
81     FROST (35-021-00-00-001-000),                                   $33,600.00                   $10,993.24                                           $0.00                                   $10,993.24
       STREETSBORO, OH*
Asset Notes:   *Includes Equity in Asset No. 82
               Sale Order No. 1044; Report of Sale No. 1057
82     FROST (35-021-00-00-002-000),                                     $100.00                          $0.00                                          $0.00                                           FA
       STREETSBORO, OH*
Asset Notes:   *Equity included in Asset No. 81

                Sale Order No. 1044; Report of Sale No. 1057
83      538 FROST, STREETSBORO, OH*                                   $100,000.00                         $0.00                                          $0.00                                           FA
Asset Notes:     Scheduled 2x by Debtor.
                 (Duplicate of Assets 81 and 82)
84     S I 90 (26A0010000030), WAITE HILL, OH                            $300.00                          $0.00            OA                            $0.00                                           FA
85      11551 SUNNY DR, WARRENSVILLE                                    $6,000.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
86      11555 SUNNY DR, WARRENSVILLE                                    $6,000.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
87      11559 SUNNY DR, WARRENSVILLE                                    $6,000.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
88      21018 SARAH DR, WARRENSVILLE                                    $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
89      21022 SARAH DR, WARRENSVILLE                                    $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS OH 44122
90      21026 SARAH DR, WARRENSVILLE                                    $6,800.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
91      21006 SARAH, WARRENSVILLE HEIGHTS,                              $6,000.00                         $0.00            OA                            $0.00                                           FA
        OH
92      21010 SARAH DR, WARRENSVILLE                                    $6,000.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
93      21014 SARAH DR, WARRENSVILLE                                    $5,600.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH




                                    17-17361-aih           Doc 1059     FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 6 of 52
                                                                          FORM 1
                                                                                                                                                  Page No:    7
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                       ASSET CASES

Case No.:                    17-17361                                                                                  Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                        Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                §341(a) Meeting Date:                   08/16/2019
                                                                                                                       Claims Bar Date:                        03/02/2020
                                1                             2                      3                           4                        5                                        6

                     Asset Description                     Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                     Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                  Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                          Less Liens, Exemptions,
                                                                             and Other Costs)

94      21030 SARAH DR, WARRENSVILLE                          $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
95      21034 SARAH DR, WARRENSVILLE                          $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
96      21036 SARAH DR, WARRENSVILLE                          $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
97      21040 SARAH DR, WARRENSVILLE                          $6,200.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
98      21044 SARAH DR, WARRENSVILLE                          $6,400.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
99      21050 SARAH DR, WARRENSVILLE                          $6,300.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
100     21067 SARAH DR, WARRENSVILLE                          $6,600.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
101     21063 SARAH DR, WARRENSVILLE                          $6,700.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
102     21059 SARAH DR, WARRENSVILLE                          $6,900.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
103     21047 SARAH DR, WARRENSVILLE                          $5,900.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
104     21043 SARAH DR, WARRENWVILLE                          $6,300.00                         $0.00            OA                            $0.00                                           FA
        HEIGHTS, OH
105     CONCORD ST (29B007C000350),                            $290.00                          $0.00            OA                            $0.00                                           FA
        WICKLIFFE, OH
106     MEADOW ST (29B007D001020),                             $300.00                          $0.00            OA                            $0.00                                           FA
        WICKLIFFE, OH
107     CATAWBA ST (29B007D001030),                            $300.00                          $0.00            OA                            $0.00                                           FA
        WICKLIFFE, OH
108     WOOD ST (29B007E000010), WICKLIFFE,                    $420.00                          $0.00            OA                            $0.00                                           FA
        OH
109     E 296 ST, WICKLIFFE, OH                                $430.00                          $0.00            OA                            $0.00                                           FA
110     ROBINDALE ST (29B007E000450),                          $420.00                          $0.00            OA                            $0.00                                           FA
        WICKLIFFE, OH
111     PELTON RD (27B039A000050),                            $1,240.00                         $0.00            OA                            $0.00                                           FA
        WILLOUGHBY, OH



                                    17-17361-aih   Doc 1059   FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 7 of 52
                                                                                      FORM 1
                                                                                                                                                                   Page No:    8
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                    17-17361                                                                                                   Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                                         Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                                 §341(a) Meeting Date:                   08/16/2019
                                                                                                                                        Claims Bar Date:                        03/02/2020
                                1                                             2                      3                            4                        5                                        6

                     Asset Description                                    Petition/         Estimated Net Value                Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                                    Unscheduled        (Value Determined by                Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                 Value                  Trustee,               OA =§ 554(a) abandon.        the Estate
                                                                                          Less Liens, Exemptions,
                                                                                             and Other Costs)

112     LOST NATION RD (27B0440000110),                                      $2,240.00                          $0.00             OA                            $0.00                                           FA
        WILLOUGHBY, OH
113     SHADOWROW AVE (27B056E000530),                                       $7,280.00                          $0.00             OA                            $0.00                                           FA
        WILLOUGHBY, OH
114     1101 LOST NATION RD, WILLOUGHBY, OH                                 $89,630.00                          $0.00             OA                            $0.00                                           FA
115     1080 SHADOWROW RD, WILLOUGHBY,                                      $15,200.00                          $0.00             OA                            $0.00                                           FA
        OH
116     1086 SHADOWROW RD, WILLOUGHBY,                                      $15,200.00                          $0.00             OA                            $0.00                                           FA
        OH
117     1073 LOST NATION RD, WILLOUGHBY, OH                                 $45,880.00                          $0.00             OA                            $0.00                                           FA
118    MILLER AVE (31A013B000770),                                            $3,010.00                         $0.00             OA                            $0.00                                           FA
       WILLOUGHBY, OH
119    CAMPBELL HILL RD (TD-001-828000-000),                                 $15,544.00                  $1,694,824.39                                  $1,694,824.39                                           FA
       TIDIOUTE, PA**
Asset Notes:  Report of Sale Dkt. 983
              **Includes equity in Asset Nos. #120, 121, 122, 123, #124, #125
120    SWEDE RD (TD-001-852000-000),                                          $7,482.00                         $0.00                                           $0.00                                           FA
       TIDIOUTE, PA**
Asset Notes:  Report of Sale Dkt. 983
              ** Equity in this Asset included in Asset No. 119
121    SWEDE RD (TD-001-862100-000),                                         $76,995.00                         $0.00                                           $0.00                                           FA
       TIDIOUTE, PA**
Asset Notes:  Report of Sale Dkt. 983
              ** Equity in this Asset included in Asset No. 119
122    SWEDE RD (TD-001-862100-001),                                        $241,314.00                         $0.00                                           $0.00                                           FA
       TIDIOUTE, PA**
Asset Notes:  Report of Sale Dkt. 983
              ** Equity in this Asset included in Asset No. 119
123    SWEDE RD (TD-001-862200-000) TIDIOUTE,                               $370,944.00                         $0.00                                           $0.00                                           FA
       PA**
Asset Notes:  Report of Sale Dkt. 983
              ** Equity in this Asset included in Asset No. 119
124    SWEDE RD (TD-001-944000-000),                                         $35,141.00                         $0.00                                           $0.00                                           FA
       TIDIOUTE, PA**
Asset Notes:  Report of Sale Dkt. 983
              ** Equity in this Asset included in Asset No. 119

                                    17-17361-aih           Doc 1059           FILED 01/28/21       ENTERED 01/28/21 14:15:10                        Page 8 of 52
                                                                                             FORM 1
                                                                                                                                                                              Page No:    9
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES

Case No.:                     17-17361                                                                                                             Trustee Name:                           Kari B. Coniglio
Case Name:                    OSBORNE, RICHARD M                                                                                                   Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:        12/31/2020                                                                                                           §341(a) Meeting Date:                   08/16/2019
                                                                                                                                                   Claims Bar Date:                        03/02/2020
                                 1                                               2                            3                             4                         5                                        6

                      Asset Description                                       Petition/             Estimated Net Value                 Property                Sales/Funds              Asset Fully Administered (FA)/
                       (Scheduled and                                       Unscheduled            (Value Determined by                 Abandoned               Received by              Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                    Value                      Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                  Less Liens, Exemptions,
                                                                                                     and Other Costs)

125    SWEDE RD (TD-001-947720-000),                                             $3,195.00                              $0.00                                              $0.00                                             FA
       TIDIOUTE, PA**
Asset Notes:   Report of Sale Dkt. 983
               ** Equity in this Asset included in Asset No. 119
126    SWEDE RD (TD-001-842000-000),                                            $30,953.00                         $73,128.19                                         $73,128.19                                             FA
       TIDIOUTE, PA
Asset Notes:   Report of Sale Dkt. 981
127    2359 CAMPBELL HILL RD, TIDIOUTE OH                                       $43,022.00                         $61,797.23                                         $61,797.23                                             FA
       16351
Asset Notes:   Report of Sale Dkt. 982
128    VOID                                                                          $0.00                              $0.00                                              $0.00                                             FA
129     1972 FORD GRAN TORINO                                                    $1,000.00                              $0.00              OA                              $0.00                                             FA
130     MISC HOUSEHOLD GOODS (MARKELL                                           $75,000.00                              $1.00                                              $0.00                                           $1.00
        RD)
131     MISC PICTURES, PAINTINGS, DECOR (7265                                   $10,000.00                              $1.00                                              $0.00                                           $1.00
        MARKELL RD)
132     MISC. HOUSEHOLD GOODS (7020                                             $25,000.00                              $1.00                                              $0.00                                           $1.00
        WILLIAMS)
133     MISC HOUSEHOLD GOODS (225 SWEDE                                         $65,000.00                              $1.00                                              $0.00                                           $1.00
        RD)
134     ANTIQUE FIREARMS                                                         $5,000.00                              $1.00                                              $0.00                                           $1.00
135     MISC CLOTHING                                                             $500.00                               $0.00                                              $0.00                                             FA
136     MISC COSTUME JEWELRY                                                      $175.00                               $0.00                                              $0.00                                             FA
137     CASH                                                                      $500.00                               $0.00                                              $0.00                                             FA
138     VOID                                                                         $0.00                              $0.00                                              $0.00                                             FA
139     NOTE RECEIVABLE (MICHAEL GORMAN)                                       $268,368.00                              $1.00                                              $0.00                                           $1.00
Asset Notes:   Order Granting Motion to Compromise [Dkt. 1026] is the subject of an appeal in Osborne v. Coniglio, Case No. 20-2713 (N.D. Ohio).
140     NOTE RECEIVABLE (TAMMY FERRARA)                                     $15,342.00                                   $1.00                                             $0.00                                           $1.00
141     NOTE RECEIVABLE (CAROLYN                                                $89,827.00                              $1.00                                              $0.00                                           $1.00
        COATOAM)
142     NOTE RECEIVABLE (LAUREN SVEC                                            $12,000.00                              $1.00                                              $0.00                                           $1.00
        TRISTANO)
143     NOTE RECEIVABLE (MOSES 'RED' LA                                         $60,000.00                         $22,500.00                                         $22,500.00                                             FA
        FOUNTAINE)
144     2015 Wellcraft Scarab                                      (u)           Unknown                           $25,000.00                                              $0.00                                   $25,000.00


                                     17-17361-aih            Doc 1059            FILED 01/28/21             ENTERED 01/28/21 14:15:10                          Page 9 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    10
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

145     LOAN TO ROCKEFELLER OIL CO. LLC              (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($628,954.63)
146     LOAN TO SLEEPY HOLLOW OIL & GAS              (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        LLC ($2,137,096.39)
147     LOAN TO DAVID OIL CO. LLC ($220,595.75)      (u)           Unknown                           $1.00                                           $0.00                                          $1.00
148     LOAN TO TATONKA OIL COMPANY, LLC             (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($114,179.71)
149     LOAN TO OHIO RURAL NATURAL GAS               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        COOP ($436,737.34)
150     LOAN TO BIG OATS OIL FIELD SUPPLY            (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($330,205.29)
151     LOAN TO ORWELL TRUMBULL PIPELINE             (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        CO. LLC ($325,000)
152     ROYALTY DUE FROM DAVID OIL                   (u)               $3.26                         $1.00                                           $0.00                                          $1.00
        COMPANY LLC
153     LOAN TO COBRA PIPELINE CO. LTD               (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,000)
154     AGREED JUDGMENT AGAINST J. BUCKS             (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ($16,215)
155     LOANS TO POPEYE'S MARINA INC.                (u)           Unknown                           $1.00                                           $0.00                                          $1.00
156     TAX REFUND FOR 7350 PALISADES                (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        PARKWAY, INC. (PAID ON LOAN FROM
        SHAREHOLDERS) ($570,249)
157     TESTAMENTARY DISTRIBUTIONS FROM              (u)           Unknown                           $1.00                                           $0.00                                          $1.00
        ESTATE OF JEROME T. OSBORNE
158     INSURANCE CLAIM FOR FIRE AT PA               (u)         $900,000.00                  $247,802.74                                      $247,802.74                                            FA
        COMPOUND
159     HNB DIP ACCOUNT (4835)                       (u)               $0.00                   $35,014.80                                       $35,014.80                                            FA
160     HNB DIP ACCOUNT (1968) (PROCEEDS OF          (u)               $0.00                  $689,220.48                                      $689,220.48                                            FA
        FRACCI COURT SALE)
161     HNB DIP ACCOUNT (8602)                       (u)          $10,097.14                   $10,097.14                                       $10,097.14                                            FA
162     HNB DIP ACCOUNT (9288)                       (u)               $0.00                  $189,230.43                                      $189,230.43                                            FA
163     MEMBERSHIP INTERESTS IN 000                                    $0.00                         $1.00                                           $0.00                                          $1.00
        RICHMOND ROAD LLC (100%)




                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 10 of 52
                                                                               FORM 1
                                                                                                                                                         Page No:    11
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                     08/16/2019
                                                                                                                            Claims Bar Date:                          03/02/2020
                                1                                  2                      3                           4                        5                                          6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

164     MEMBERSHIP INTERESTS IN 000 WEST                               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON LLC (100%)
165     MEMBERSHIP INTERESTS IN 001                                    $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON STREET LLC (100%)
166     MEMBERSHIP INTERESTS IN 1058 PEACH                             $0.00                         $1.00                                            $0.00                                           $1.00
        BLVD (100%)
167     MEMBERSHIP INTERESTS IN 11447                                  $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
168     MEMBERSHIP INTERESTS IN 11486                                  $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY LLC (100%)
169     MEMBERSHIP INTERESTS IN 11495                                  $0.00                         $1.00                                            $0.00                                           $1.00
        VICEROY (100%)
170     MEMBERSHIP INTERESTS IN 11520                                  $0.00                         $1.00                                            $0.00                                           $1.00
        MONARCH LLC (100%)
171     MEMBERSHIP INTERESTS IN 11575                                  $0.00                         $1.00                                            $0.00                                           $1.00
        GIRDLED ROAD LLC (100%)
172     MEMBERSHIP INTERESTS IN 1180 W.                                $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST LLC (100%)
173     MEMBERSHIP INTERESTS IN 15499                                  $0.00                     $2,566.00                                         $2,565.00                                          $1.00
        KINSMAN ROAD LLC (100%)
174     MEMBERSHIP INTERESTS IN 1392                 (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        JACKSON ST. LLC (100%)
175     MEMBERSHIP INTERESTS IN 2412 N.                                $0.00                         $1.00                                            $0.00                                           $1.00
        NEWTON FALLS ROAD LLC(100%)
176     MEMBERSHIP INTERESTS IN 2737                                   $0.00                         $1.00                                            $0.00                                           $1.00
        HUBBARD RD LLC (100%)
177     MEMBERSHIP INTERESTS IN 27981                (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        EUCLID CO., LLC (50%)
178     MEMBERSHIP INTERESTS IN 306                                    $0.00                         $1.00                                            $0.00                                           $1.00
        LAKESHORE LLC (100%)
179     MEMBERSHIP INTERESTS IN 362 CENTER                             $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
180     MEMBERSHIP INTERESTS IN 366 CENTER           (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
181     MEMBERSHIP INTERESTS IN 38700                (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        PELTON ROAD LLC (100%)


                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 11 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    12
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

182     MEMBERSHIP INTERESTS IN 5848                                   $0.00                         $1.00                                          $0.00                                           $1.00
        VROOMAN ROAD LLC (100%)
183     MEMBERSHIP INTERESTS IN 6631 RIDGE                             $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD (100%)
184     MEMBERSHIP INTERESTS IN 7001                                   $0.00                         $1.00                                          $0.00                                           $1.00
        CENTER STREET LLC (100%)
185     MEMBERSHIP INTERESTS IN 7621                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
186     MEMBERSHIP INTERESTS IN 8014                                   $0.00                         $1.00                                          $0.00                                           $1.00
        BELLFLOWER LLC (100%)
187     MEMBERSHIP INTERESTS IN 815                                    $0.00                         $1.00                                          $0.00                                           $1.00
        SUPERIOR AVE LLC (100%)
188     MEMBERSHIP INTERESTS IN 8491                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MAYFIELD ACQUISITIONS LLC (25%)
189     MEMBERSHIP INTERESTS IN 8667 EAST                              $0.00                         $1.00                                          $0.00                                           $1.00
        AVENUE (100%)
190     MEMBERSHIP INTERESTS IN 8755                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MUNSON ROAD LLC (100%)
191     MEMBERSHIP INTERESTS IN 9010 TYLER,          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
192     MEMBERSHIP INTERESTS IN A000                                   $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE, LLC (100%)
193     MEMBERSHIP INTERESTS IN ANGRMO               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OIL & GAS (50%)
194     MEMBERSHIP INTERESTS IN BACK LAND,                             $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
195     MEMBERSHIP INTERESTS IN BIG OAT'S                              $0.00                         $1.00                                          $0.00                                           $1.00
        OIL FIELD SUPPLY COMPANY, LLC (100%)
196     MEMBERSHIP INTERESTS IN BISHOP                                 $0.00                         $1.00                                          $0.00                                           $1.00
        ROAD LLC (100%)
197     MEMBERSHIP INTERESTS IN BLACK                                  $0.00                         $1.00                                          $0.00                                           $1.00
        BEAR REALTY, LTD (99%)
198     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        BLACKBROOK ROAD, LLC (100%)
199     MEMBERSHIP INTERESTS IN CHOWDER                                $0.00                         $1.00                                          $0.00                                           $1.00
        GAS STORAGE FACILITY, LLC (100%)


                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 12 of 52
                                                                               FORM 1
                                                                                                                                                         Page No:    13
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                             Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                     08/16/2019
                                                                                                                            Claims Bar Date:                          03/02/2020
                                1                                  2                      3                           4                        5                                          6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

200     MEMBERSHIP INTERESTS IN CHOWDER                                $0.00                         $1.00                                            $0.00                                           $1.00
        LAND DEVELOPMENT CO., LLC (100%)
201     MEMBERSHIP INTERESTS IN COBRA                                  $0.00                         $1.00                                            $0.00                                           $1.00
        PIPELINE CO., LTD (85.93%)
202     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                            $0.00                                           $1.00
        CONCORD/HAMBDEN ROAD, LLC (100%)
203     MEMBERSHIP INTERESTS IN DAVID OIL                              $0.00                         $1.00                                            $0.00                                           $1.00
        COMPANY, LLC (100%)
204     MEMBERSHIP INTERESTS IN EAST 27TH                              $0.00                         $1.00                                            $0.00                                           $1.00
        STREET LLC (100%)
205     MEMBERSHIP INTERESTS IN ESPYVILLE                              $0.00                         $1.00                                            $0.00                                           $1.00
        PA, LLC (100%)
206     MEMBERSHIP INTERESTS IN FARLEY                                 $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
207     MEMBERSHIP INTERESTS IN FRONT                                  $0.00                         $1.00                                            $0.00                                           $1.00
        LAND, LLC (100%)
208     MEMBERSHIP INTERESTS IN GORMAN                                 $0.00                         $1.00                                            $0.00                                           $1.00
        ROAD LLC (100%)
209     MEMBERSHIP INTERESTS IN GREAT                (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        LAKES PARKWAY, LLC (100%)
210     MEMBERSHIP INTERESTS IN HALE ROAD,                             $0.00                         $1.00                                            $0.00                                           $1.00
        LLC (100%)
211     HAMLTON/MERCANTILE DEVELOPMENT               (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        COMPANY, INC.(100%)
212     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                            $0.00                                           $1.00
        HAMILTON-MERCANTILE LAND LLC
        (100%)
213     MEMBERSHIP INTERESTS IN                      (u)               $0.00                     $1,801.00                                         $1,800.00                                          $1.00
        HEISLEY-HOPKINS, INC. (100%)
214     MEMBERSHIP INTERESTS IN JOHN D. OIL          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        AND GAS COMPANY (100%)
215     MEMBERSHIP INTERESTS IN JOHN D. OIL          (u)               $0.00                         $1.00                                            $0.00                                           $1.00
        AND GAS MARKETING LLC (85.93%)
216     MEMBERSHIP INTERESTS IN JOHN D.                                $0.00                         $1.00                                            $0.00                                           $1.00
        RESOURCES, LLC (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 13 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    14
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

217    MEMBERSHIP INTERESTS IN KYKUIT                                  $0.00                         $1.00                                          $0.00                                           $1.00
       RESOURCES, LLC (18.22%)
218    MEMBERSHIP INTERESTS IN LEC HOUSE                               $0.00                         $1.00                                          $0.00                                           $1.00
       LLC (100%)
219    MEMBERSHIP INTERESTS IN LEIMCO                                  $0.00                         $0.00            OA                            $0.00                                             FA
       ACQUISITION COMPANY, LLC (100%)
Asset Notes:    Abandoned Dkt. 232.
220    MEMBERSHIP INTERESTS IN LEIMCO                                  $1.00                         $1.00                                          $0.00                                           $1.00
       DEVELOPMENT COMPANY, LTD (90%)
221    MEMBERSHIP INTERESTS IN LEIMCO                                  $0.00                         $1.00                                          $0.00                                           $1.00
       HOLDING COMPANY, LLC (100%)
222    MEMBERSHIP INTERESTS IN LIGHTNING                               $0.00                         $1.00                                          $0.00                                           $1.00
       OIL CO., LTD. (49%)
223    MEMBERSHIP INTERESTS IN LIGHTNING             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       OIL COMPANY (100%)
224    OWNERSHIP INTERESTS IN LIGHTNING              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       PIPELINE COMPANY II, INC. (100%)
225    MEMBERSHIP INTERESTS IN LIGHTNING                               $0.00                         $1.00                                          $0.00                                           $1.00
       PIPELINE COMPANY LTD. (85.93%)
226    MEMBERSHIP INTERESTS IN LITTLE                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       INCH, LLC (100%)
227    MEMBERSHIP INTERESTS IN MADISON                                 $0.00                         $1.00                                          $0.00                                           $1.00
       LAND LLC (100%)
228    MEMBERSHIP INTERESTS IN                       (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       MADISON/ROUTE 20, LLC (50%)
229    MEMBERSHIP INTERESTS IN MARIETTA                                $0.00                         $1.00                                          $0.00                                           $1.00
       LAND PROPERTIES LLC (100%)
230    MEMBERSHIP INTERESTS IN MENTOR                                  $0.00                         $1.00                                          $0.00                                           $1.00
       EQUIPMENT RENTAL LLC (100%)
231    MEMBERSHIP INTERESTS IN MIDWAY                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       INDUSTRIAL CAMPUS CO., LTD. (33.34%)
232    MEMBERSHIP INTERESTS IN NATHAN                                  $0.00                         $1.00                                          $0.00                                           $1.00
       PROPERTIES, LLC (100%)
233    MEMBERSHIP INTERESTS IN NEO GAS               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
       MARKETING, LLC (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 14 of 52
                                                                               FORM 1
                                                                                                                                                        Page No:    15
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                            Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):         07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                    08/16/2019
                                                                                                                            Claims Bar Date:                         03/02/2020
                                1                                  2                      3                           4                        5                                         6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

234     MEMBERSHIP INTERESTS IN OHIO                 (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        PIPELINE LLC (85.93%)
235     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                           $0.00                                           $1.00
        ORWELL-TRUMBULL PIPELINE CO. LLC
        (85.30%)
236     MEMBERSHIP INTERESTS IN OSAIR, INC.          (u)               $0.00                      $601.00                                          $600.00                                           $1.00
        (95%)
237     MEMBERSHIP INTERESTS IN OZ GAS LTD.          (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        (100%)
238     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                           $0.00                                           $1.00
        PAINESVILLE BALLFIELD, LLC (100%)
239     MEMBERSHIP INTERESTS IN PLAZA                                  $0.00                         $1.00                                           $0.00                                           $1.00
        AVENUE, LLC (100%)
240     MEMBERSHIP INTERESTS IN POPEYE'S             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        MARINA, INC. (100%)
241     MEMBERSHIP INTERESTS IN RAVENNA                                $0.00                         $1.00                                           $0.00                                           $1.00
        ROAD II, LLC (100%)
242     MEMBERSHIP INTERESTS IN RIGRTONA                               $0.00                         $1.00                                           $0.00                                           $1.00
        HOLDING COMPANY, LLC (100%)
243     OWNERSHIP INTERESTS IN RMO, INC.             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        (100%)
244     MEMBERSHIP INTERESTS IN                                        $0.00                  $200,001.00                                      $200,000.00                                           $1.00
        ROCKEFELLER OIL COMPANY, LLC
        (100%)
245     MEMBERSHIP INTERESTS IN ROUTE 84             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        LLC (100%)
246     MEMBERSHIP INTERESTS IN S.C.R.O.             (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        COMPANY, LLC (50%)
247     MEMBERSHIP INTERESTS IN SLEEPY               (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        HOLLOW OIL & GAS, LLC (100%)
248     MEMBERSHIP INTERESTS IN TATONKA              (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        OIL COMPANY LLC (100%)
249     MEMBERSHIP INTERESTS IN THE                  (u)               $0.00                         $1.00                                           $0.00                                           $1.00
        RETIREMENT MANAGEMENT COMPANY
        (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 15 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    16
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

250     MEMBERSHIP INTERESTS IN TIN MAN                                $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE, LLC (100%)
251     MEMBERSHIP INTERESTS IN TINMAN                                 $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE CENTER, LLC (100%)
252     MEMBERSHIP INTERESTS IN WILIAMS                                $0.00                         $1.00                                          $0.00                                           $1.00
        RD., LLC (100%)
253     MEMBERSHIP INTERESTS IN WILSON                                 $0.00                         $1.00                                          $0.00                                           $1.00
        LAND PROPERTIES, LLC (100%)
254     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE - EASTLAND, LLC (100%)
255     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        YELLOWBRICK STORAGE, LLC (100%)
256     MEMBERSHIP INTERESTS IN 1344 LOST            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATION ROAD LLC (100%)
257     MEMBERSHIP INTERESTS IN 1450                                   $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET II LLC (100%)
258     MEMBERSHIP INTERESTS IN 1450                                   $0.00                         $1.00                                          $0.00                                           $1.00
        JACKSON STREET LLC (100%)
259     MEMBERSHIP INTERESTS IN 2681                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ORCHARD WAY, INC. (100%)
260     MEMBERSHIP INTERESTS IN 5480                                   $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE ROAD LLC (100%)
261     MEMBERSHIP INTERESTS IN 5580                                   $0.00                         $1.00                                          $0.00                                           $1.00
        WOODSIDE RD LLC (100%)
262     MEMBERSHIP INTERESTS IN 7123                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDUSTRIAL PARK BLVD., INC. (100%)
263     MEMBERSHIP INTERESTS IN 7341                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKESHORE LLC (100%)
264     MEMBERSHIP INTERESTS IN 7597                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
265     MEMBERSHIP INTERESTS IN 7621                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)
266     MEMBERSHIP INTERESTS IN 8420                                   $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR AVENUE LLC (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 16 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    17
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

267     MEMBERSHIP INTERESTS IN 8644                                   $0.00                         $1.00                                          $0.00                                           $1.00
        STATION STREET LLC (100%)
268     MEMBERSHIP INTERESTS IN 8990 TYLER           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BOULEVARD LLC (UNKNOWN
        PERCENTAGE)
269     MEMBERSHIP INTERESTS IN 9130-38              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TYLER BOULEVARD LLC (100%)
270     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        ACHIEVEMENT, LTD. (50%)
271     MEMBERSHIP INTERESTS IN ALTA GAS                               $0.00                         $1.00                                          $0.00                                           $1.00
        SERVICES LLC (100%)
272     MEMBERSHIP INTERESTS IN ANDOVER              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPANE, LLC (100%)
273     MEMBERSHIP INTERESTS IN BARNES LLC           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
274     MEMBERSHIP INTERESTS IN BEDFORD                                $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LTD. (66.89%)
275     MEMBERSHIP INTERESTS IN BLUE                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HERON DEVELOPMENT LTD. (100%)
276     MEMBERSHIP INTERESTS IN BRAINARD             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GAS CORP. (100%)
277     MEMBERSHIP INTERESTS IN BUTCHCOAT            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (UNKNOWN PERCENTAGE)
278     MEMBERSHIP INTERESTS IN CARDINAL             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        FRANCHISE CORP. (100%)
279     MEMBERSHIP INTERESTS IN CENTER               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET INVESTMENTS, INC. (54.2%)
280     MEMBERSHIP INTERESTS IN CHARDON              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BANK BUILDING, LLC (100%)
281     OWNERSHIP INTERESTS IN CHECKERS OF           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        OHIO, INC. (100%)
282     MEMBERSHIP INTERESTS IN CHR LLC                                $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
283     MEMBERSHIP INTERESTS IN COLUMBUS             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TILE YARD, LLC (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 17 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    18
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

284     MEMBERSHIP INTERESTS IN CONCORD              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        GROUP, LLC (50%)
285     MEMBERSHIP INTERESTS IN CRILE ROAD           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        DEVELOPERS, LTD. (100%)
286     MEMBERSHIP INTERESTS IN CUBBY'S                                $0.00                         $1.00                                          $0.00                                           $1.00
        RECYCLING LLC (100%)
287     MEMBERSHIP INTERESTS IN DELICIOUS                              $0.00                         $1.00                                          $0.00                                           $1.00
        DESIGNATED DRIVERS, LLC (100%)
288     MEMBERSHIP INTERESTS IN DMO                  (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (100%)
289     MEMBERSHIP INTERESTS IN ERIE-COKE            (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, INC. (33.34%)
290     MEMBERSHIP INTERESTS IN FIRST                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        INDEMNITY, LTD. (100%)
291     MEMBERSHIP INTERESTS IN FLAGLER,             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
292     MEMBERSHIP INTERESTS IN FOREVER              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        WILD, LLC (100%)
293     MEMBERSHIP INTERESTS IN GN1, LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
294     MEMBERSHIP INTERESTS IN GN2, LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
295     MEMBERSHIP INTERESTS IN GN3, LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
296     MEMBERSHIP INTERESTS IN GN4, LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
297     MEMBERSHIP INTERESTS IN GN5, LLC                               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
298     MEMBERSHIP INTERESTS IN GREAT                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LAKES PLAZA, LTD. (51.47%)
299     MEMBERSHIP INTERESTS IN GREAT                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PLAINS EXPLORATION, LLC (100%)
300     MEMBERSHIP INTERESTS IN HEISLEY                                $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE & MINI LTD. (33%)
301     MEMBERSHIP INTERESTS IN HOPKINS              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HEISLEY CORP. (100%)


                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 18 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    19
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

302     MEMBERSHIP INTERESTS IN KEENE                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
303     MEMBERSHIP INTERESTS IN LAKESHORE                              $0.00                         $1.00                                          $0.00                                           $1.00
        & RT. 306, LLC (100%)
304     MEMBERSHIP INTERESTS IN LIBERTY              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR II LLC (99%)
305     MEMBERSHIP INTERESTS IN LIBERTY                                $0.00                         $1.00                                          $0.00                                           $1.00
        SELF STOR, LTD. (100%)
306     MEMBERSHIP INTERESTS IN LITTLE                                 $0.00                         $1.00                                          $0.00                                           $1.00
        OATS, LLC (100%)
307     MEMBERSHIP INTERESTS IN LUCKY                (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        BROTHERS LLC (50%)
308     MEMBERSHIP INTERESTS IN LUDLOW               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY, LLC (100%)
309     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS TAVERN, LLC (100%)
310     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        MATCHWORKS, LLC (100%)
311     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MEADOWLANDS APARTMENTS, INC.
        (100%)
312     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MENTOR-BARD PROPERTIES, LLC (50%)
313     MEMBERSHIP INTERESTS IN MENTOR               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        CONDOMINIUMS LLC (100%)
314     MEMBERSHIP INTERESTS IN MERIDIAN             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        POINT REALTY TRUST '83 (100%)
315     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        NORTHWESTERLY, LTD. (100%)
316     MEMBERSHIP INTERESTS IN OPD                  (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SANITARY SEWER DEVELOPMENT
        COMPANY, LLC (100%)
317     MEMBERSHIP INTERESTS IN ORWELL               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        NATURAL GAS COMPANY (100%)



                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 19 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    20
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

318     MEMBERSHIP INTERESTS IN OSBORNE                                $0.00                         $1.00                                          $0.00                                           $1.00
        CRUSHED STONE & CONCRETE LLC
        (100%)
319     MEMBERSHIP INTERESTS IN OSBRONE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        MONETARY FINANCE, LLC (100%)
320     OWNERSHIP INTERESTS IN OSBORNE               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SECURITIES, INC. (50%)
321     MEMBERSHIP INTERESTS IN OZ                   (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        ACQUISITION, LLC (100%)
322     MEMBERSHIP INTERESTS IN OZ GAS               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        AVIATION LLC (UNKNOWN PERCENTAGE)
323     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PAINESVILLE BANK BUILDING, LLC
        (100%)
324     OWNERSHIP INTERESTS IN PAINESVILLE           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        TOWNSHIP TRAILER PARK, INC. (50%)
325     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        RENAISSANCE PARKWAY LLC (100%)
326     MEMBERSHIP INTERESTS IN RICK'S II,           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
327     MEMBERSHIP INTERESTS IN RICK'S LTD.          (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        (100%)
328     OWNERSHIP INTERESTS IN RICKY                 (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        HOMES, INC. (100%)
329     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        ROCKEFELLER RENTALS, LLC (100%)
330     MEMBERSHIP INTERESTS IN ROCKWELL                               $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
331     MEMBERSHIP INTERESTS IN ROCKWELL                               $0.00                         $1.00                                          $0.00                                           $1.00
        GARAGE, LLC (100%)
332     MEMBERSHIP INTERESTS IN ROCKWELL                               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTY, LLC (100%)
333     OWNERSHIP INTERESTS IN ROUTE 20                                $0.00                         $1.00                                          $0.00                                           $1.00
        BOWLING ALLEY, INC. (50%)
334     MEMBERSHIP INTERESTS IN ROUTE 306                              $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES, LLC (100%)


                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 20 of 52
                                                                               FORM 1
                                                                                                                                                       Page No:    21
                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                            ASSET CASES

Case No.:                    17-17361                                                                                       Trustee Name:                           Kari B. Coniglio
Case Name:                   OSBORNE, RICHARD M                                                                             Date Filed (f) or Converted (c):        07/03/2019 (c)
For the Period Ending:       12/31/2020                                                                                     §341(a) Meeting Date:                   08/16/2019
                                                                                                                            Claims Bar Date:                        03/02/2020
                                1                                  2                      3                           4                        5                                        6

                     Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds              Asset Fully Administered (FA)/
                      (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

335     MEMBERSHIP INTERESTS IN ROUTE 306,           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
336     MEMBERSHIP INTERESTS IN ROUTE 44,                              $0.00                         $1.00                                          $0.00                                           $1.00
        LLC (100%)
337     MEMBERSHIP INTERESTS IN S.O.L.               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES LLC (UNKNOWN
        PERCENTAGE)
338     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        SCULTYOURIMAGE, LLC (100%)
339     MEMBERSHIP INTERESTS IN SOUTEAST             (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        RETIREMENT COMPANY LTD. (100%)
340     MEMBERSHIP INTERESTS IN STATION              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET LEASING, LLC (100%)
341     MEMBERSHIP INTERESTS IN STATION              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STREET PARTNERS, LLC (100%)
342     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STEVE-RICK, LTD. (50%)
343     MEMBERSHIP INTERESTS IN                      (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STIFFTHEBANKS.COM, LLC (100%)
344     MEMBERSHIP INTERESTS IN SUCH A                                 $0.00                         $1.00                                          $0.00                                           $1.00
        DEAL, LLC (100%)
345     MEMBERSHIP INTERESTS IN SUGAR                                  $0.00                         $1.00                                          $0.00                                           $1.00
        BUSH HOLDINGS, LLC (100%)
346     MEMBERSHIP INTERESTS IN                                        $0.00                         $1.00                                          $0.00                                           $1.00
        SUGARBRUSH PROPERTIES, LLC (100%)
347     MEMBERSHIP INTERESTS IN SUGARBUSH                              $0.00                         $1.00                                          $0.00                                           $1.00
        PROPERTIES I, LLC (100%)
348     MEMBERSHIP INTERESTS IN THE JEROME           (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        T. OSBORNE FAMILY LIMITED
        PARTNERSHIP (7.28%)
349     MEMBERSHIP INTERESTS IN TURBINE              (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        STORAGE LLC (100%)
350     MEMBERSHIP INTERESTS IN TURKEY               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        VULTURE FUND XIII, LTD. (35-40%)
351     MEMBERSHIP INTERESTS IN TURKEY               (u)               $0.00                         $1.00                                          $0.00                                           $1.00
        VULTURE FUND XIV, LTD. (35-40%)


                                    17-17361-aih   Doc 1059       FILED 01/28/21       ENTERED 01/28/21 14:15:10                       Page 21 of 52
                                                                                            FORM 1
                                                                                                                                                                                 Page No:    22
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                      17-17361                                                                                                             Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                   Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         12/31/2020                                                                                                           §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                    Claims Bar Date:                          03/02/2020
                                   1                                               2                               3                          4                        5                                          6

                      Asset Description                                        Petition/                 Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                       (Scheduled and                                        Unscheduled                (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                     Value                          Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

352     MEMBERSHIP INTERESTS IN TURKEY                            (u)                   $0.00                                $1.00                                            $0.00                                           $1.00
        VULTURE MANAGEMENT, LTD. (35-40%)
353     MEMBERSHIP INTERESTS IN TYLER                             (u)                   $0.00                                $1.00                                            $0.00                                           $1.00
        VOULEVARD HOLDING COMPANY (100%)
354     MEMBERSHIP INTERESTS IN TYLER                                                   $0.00                                $1.00                                            $0.00                                           $1.00
        BOULEVARD, LLC (100%)
355     MEMBERSHIP INTERESTS IN VROOMAN                                                 $0.00                                $1.00                                            $0.00                                           $1.00
        ROAD WATERLINE, LLC (100%)
356     MEMBERSHIP INTERESTS IN                                   (u)                   $0.00                                $1.00                                            $0.00                                           $1.00
        WOODLANDS ASSISTED LIVING
        RESIDENCE, LLC (98%)
357     MONTH TO MONTH LEASE OF 1180-1186                                               $0.00                            $1,401.00                                         $1,400.00                                            FA
        W. JACKSON ($800/month)
358     MONTH TO MONTH LEASE OF                                   (u)                   $0.00                            $6,612.50                                         $6,612.50                                            FA
        PAINESVILLE LOT ($1,322.50/MONTH)
359     MONTH TO MONTH LEASE OF 7792                                                    $0.00                            $3,500.00                                         $3,500.00                                            FA
        RAVENNA ($500/MONTH)
360     MONTH TO MONTH LEASE OF 11579                                                   $0.00                            $5,500.00                                         $5,500.00                                            FA
        GIRDLED ($1,100/MONTH)
361     MONTH TO MONTH LEASE OF 6912 ST. RT                                             $0.00                            $2,500.00                                         $2,500.00                                            FA
        44 ($500/MONTH)
362     1 Share of Murphy Oil Corp.                               (u)                  $28.87                                $1.00                                            $0.00                                           $1.00
363     1 Share of Timken                                         (u)                  $47.98                                $1.00                                            $0.00                                           $1.00
364     1 Share BB&T                                              (u)                  $50.01                               $50.01                                            $0.00                                       $50.01
365    Breach of Contract Claim Against Gas Natural                (u)          $600,000.00                                  $1.00                                            $0.00                                           $1.00
       Inc. for $600,000 - Lawsuit Pending
Asset Notes:      Total Claim is for $1,000,000. Wuliger & Wuliger asserts partial assignment. Trustee investigating.
366    Monthly Fee as Co-Executor of Jerome T.                     (u)             $5,000.00                                 $1.00                                            $0.00                                           $1.00
       Osborne Estate
Asset Notes:      Trustee disputes characterization of income/asset.
367    Monthly Fee for Real Estate Management for                  (u)           $12,500.00                                  $1.00                                            $0.00                                           $1.00
       Jerome T. Osborne Estate (Paid to 5850
       Woodside LLC)
Asset Notes:      Trustee disputes characterization of income/asset.
368    Refund from U.S. Bancorp                                    (u)                  $0.00                                $0.74                                            $0.74                                             FA



                                       17-17361-aih           Doc 1059            FILED 01/28/21                ENTERED 01/28/21 14:15:10                      Page 22 of 52
                                                                                            FORM 1
                                                                                                                                                                                     Page No:    23
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES

Case No.:                      17-17361                                                                                                                 Trustee Name:                             Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                                       Date Filed (f) or Converted (c):          07/03/2019 (c)
For the Period Ending:         12/31/2020                                                                                                               §341(a) Meeting Date:                     08/16/2019
                                                                                                                                                        Claims Bar Date:                          03/02/2020
                                  1                                                2                              3                               4                        5                                          6

                      Asset Description                                       Petition/                  Estimated Net Value                 Property                 Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                                       Unscheduled                 (Value Determined by                 Abandoned                Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                    Value                           Trustee,                OA =§ 554(a) abandon.           the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

369     Ohio Bureau of Workers' Compensation                      (u)                  $0.00                               $818.80                                              $818.80                                             FA
        Employer Premium Refund
370     Accumulative Interest from DIP Accounts                   (u)                  $0.00                             $1,090.26                                             $1,090.26                                            FA
371    0 Lake Shore Boulevard, Mentor-on-the-Lake,                (u)                  $0.00                            $45,500.00                                         $45,500.00                                               FA
       Ohio (Parcel 19A-093-0-00-003-0)
Asset Notes:      Sale Motion Dkt. 937 (Sale Pending).
372    Litigation Claims (Claims Against Receiver                 (u)                  $0.00                                 $0.00               OA                               $0.00                                             FA
       Arising from Cuyahoga County Court of
       Common Pleas Case No. CV-14-822810)
373    Litigation Claims (Rights and Interests from               (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
       Appeals filed in Court of Appeals, Eighth
       District, Case Nos. CA-17-106371,
       CA-17-106614, and CA-18-107975)
374    Litigation Claims (Claims John Leonardi                    (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
       relating to 7325 Reynolds Road, Mentor, Ohio)
375    Litigation Claims (Claims Against Estate of John           (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
       R. Masco Relating to Assignment of Mortgage)
376    Preference Claim - Mentor Lumber & Supply                  (u)                  $0.00                            $21,447.87                                                $0.00                                   $21,447.87
       Company
377    Litigation Claims (Claims against Louie V, LLC             (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
       and Beth Osborne)
378    Preference Claim (Takedown Concrete, LLC)                  (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
379     Preference Claim (Chris Fovozzo dba                       (u)                  $0.00                                 $1.00                                                $0.00                                           $1.00
        Professional Carpenter Service)
380     Preference Claim (John A. Krueger Insurance               (u)                  $0.00                                 $1.00                                                $0.00                                             FA
        Agency, LLC)
INT     Interest                                                  (u)             Unknown                                Unknown                                                $604.85                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                            $11,366,410.26                            $6,759,975.02                                      $6,702,858.75                                    $57,719.12



Major Activities affecting case closing:
 01/21/2021     Trustee has liquidated all real estate owned directly by Debtor. Trustee is continuing to pursue litigation claims and liquidation of business interests.
 10/02/2019     Order entered approving Application to Employ Howard Klein as Accountant for Trustee. Trustee investigating potential avoidance actions and other estate causes of actions.


                                      17-17361-aih            Doc 1059           FILED 01/28/21                ENTERED 01/28/21 14:15:10                            Page 23 of 52
                                                                                         FORM 1
                                                                                                                                                                                    Page No:    24
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     17-17361                                                                                                                Trustee Name:                              Kari B. Coniglio
Case Name:                    OSBORNE, RICHARD M                                                                                                      Date Filed (f) or Converted (c):           07/03/2019 (c)
For the Period Ending:        12/31/2020                                                                                                              §341(a) Meeting Date:                      08/16/2019
                                                                                                                                                      Claims Bar Date:                           03/02/2020
                                 1                                               2                              3                               4                           5                                        6

                     Asset Description                                       Petition/                 Estimated Net Value                 Property                Sales/Funds                 Asset Fully Administered (FA)/
                      (Scheduled and                                       Unscheduled                (Value Determined by                 Abandoned               Received by                 Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                    Value                          Trustee,                OA =§ 554(a) abandon.          the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 09/13/2019    Agreed order entered extending deadline for Chapter 7 Trustee to object to discharge through and including January 15, 2020.
 09/04/2019    Order entered extending deadline to assume or reject executory contracts through June 1, 2020.
 08/29/2019    Order to Employ AG Real Estate Group & Eric Silver as Realtor and Property Manager entered by Court. Trustee pursuing liquidation of real property assets.
 08/12/2019    Order entered authorizing retention of Leslie Wargo as counsel to trustee. Wargo to continue litigation adverse to Home Savings Bank and Gorman.
 07/31/2019    Initial DSO Letters Mailed.
 07/31/2019    Order entered authorizing operations of Debtor's personal rental business(es) through January 23, 2019.
 07/29/2019    Order entered approving retention of Vorys, Sater, Seymour & Pease LLP as counsel to trustee.


Initial Projected Date Of Final Report (TFR):         12/31/2022                          Current Projected Date Of Final Report (TFR):             12/31/2022                  /s/ KARI B. CONIGLIO
                                                                                                                                                                                KARI B. CONIGLIO




                                     17-17361-aih           Doc 1059            FILED 01/28/21               ENTERED 01/28/21 14:15:10                           Page 24 of 52
                                                                                          FORM 2                                                           Page No: 1
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                 Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                       Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                               Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                       Huntington National Bank
For Period Beginning:           01/01/2020                                                                               Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2020                                                                               Separate bond (if applicable):       $2,000,000.00


     1                2                          3                                                       4                                     5                    6                      7

Transaction      Check /                       Paid to/                        Description of Transaction                 Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                    Received From                                                                Tran Code            $                    $


10/08/2019           (39)    Javier Fagerdo                            Rental Income 7482 Center Street                   1122-000            $850.00                      $0.00                $850.00
10/08/2019           (39)    Javier Fagerdo                            Rental Income 7482 Center Street                   1122-000            $950.00                      $0.00               $1,800.00
10/08/2019           (41)    Joyce Maikut                              Rental Income on 7474 Presley                      1122-000           $1,000.00                     $0.00               $2,800.00
10/08/2019           (41)    Joyce Maikut                              Rental Income on 7474 Presley                      1122-000           $1,000.00                     $0.00               $3,800.00
10/08/2019           (173)   Cheryl Spetz                              Rental Income on 15499 Kinsman                     1129-000            $600.00                      $0.00               $4,400.00
10/08/2019           (173)   Cheryl Spetz                              Rental Income on 15499 Kinsman Returned NSF        1129-000            $600.00                      $0.00               $5,000.00
10/08/2019           (358)   Airgas                                    Rental Income Painesville Lot                      1122-000           $1,322.50                     $0.00               $6,322.50
10/08/2019           (359)   Richard Balog                             Rental Income 7792 Ravenna                         1122-000            $500.00                      $0.00               $6,822.50
10/08/2019           (359)   Richard Balog                             Rental Income 7792 Ravena                          1122-000            $500.00                      $0.00               $7,322.50
10/08/2019           (360)   Ann Brown                                 Rental Income 11579 Girdled                        1122-000           $1,100.00                     $0.00               $8,422.50
10/08/2019           (360)   Ann Brown                                 Rental Income 11579 Girdled                        1122-000           $1,100.00                     $0.00               $9,522.50
10/08/2019           (361)   R & G RVS LLC                             Rental Income on 6912 St. Rt 44(lot)               1122-000            $100.00                      $0.00               $9,622.50
10/08/2019           (361)   R & G RVS LLC                             Rental Income on 6912 St. Rt 44(lot)               1122-000            $500.00                      $0.00            $10,122.50
10/11/2019           (25)    Mark Zukowski                             Rental Income on 5660 Vrooman Rd., Leyroy          1122-000           $1,100.00                     $0.00            $11,222.50
                                                                       Township
10/17/2019           (173)   Cheryl Spetz                              Rental Income on 15499 Kinsman Returned NSF        1129-000            ($600.00)                    $0.00            $10,622.50
10/22/2019           (173)   Cheryl Spetz                              Rental Income 15499 Kinsman                        1129-000            $650.00                      $0.00            $11,272.50
10/24/2019            1      Bonnie Speed Delivery                     Bonnie Speed Delivery                              2990-000                 $0.00                  $18.00            $11,254.50
10/24/2019            2      Best Checks, Inc                          Best Checks, Inc                                   2990-000                 $0.00                $108.52             $11,145.98
10/24/2019            3      Ag Real Estate Group, Inc                 Ag Real Estate Group, Inc                          3991-460                 $0.00                  $86.34            $11,059.64
10/24/2019            4      State Farm Insurance                      Insurance for 1180 West Jackson                    2420-753                 $0.00                  $46.33            $11,013.31
10/24/2019            5      West Guard Insurance                      Insurance for 730 Columbia                         2420-753                 $0.00                $140.00             $10,873.31
10/24/2019            6      Ag Real Estate Group, Inc                 Ag Real Estate Group, Inc                          3991-460                 $0.00                   $7.92            $10,865.39
10/24/2019            7      Ag Real Estate Group Inc                  Ag Real Estate Group Inc                           3991-460                 $0.00                  $12.00            $10,853.39
10/31/2019            1      VOID: Bonnie Speed Delivery               Voided Check                                       2990-003                 $0.00                 ($18.00)           $10,871.39
10/31/2019            2      VOID: Best Checks, Inc                    Voided Check                                       2990-003                 $0.00                ($108.52)           $10,979.91
                                                                                                                         SUBTOTALS           $11,272.50                  $292.59
                                      17-17361-aih          Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10          Page 25 of 52
                                                                                          FORM 2                                                             Page No: 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                   Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                         Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                 Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       Huntington National Bank
For Period Beginning:           01/01/2020                                                                                 Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2020                                                                                 Separate bond (if applicable):       $2,000,000.00


     1                2                           3                                                      4                                       5                    6                      7

Transaction      Check /                        Paid to/                         Description of Transaction                 Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                     Received From                                                                 Tran Code            $                    $


10/31/2019            3      VOID: Ag Real Estate Group, Inc             Voided Check                                       3991-463                 $0.00                 ($86.34)           $11,066.25
10/31/2019            6      VOID: Ag Real Estate Group, Inc             Voided Check                                       3991-463                 $0.00                  ($7.92)           $11,074.17
10/31/2019            7      VOID: Ag Real Estate Group Inc              Voided Check                                       3991-463                 $0.00                 ($12.00)           $11,086.17
11/05/2019           (359)   Balog, Richard                              7792 RAVENNA RD, CONCORD TOWNSHIP OH               1122-000            $500.00                      $0.00            $11,586.17
                                                                         44077
11/07/2019           (173)   Spetz, Cheryl                               MEMBERSHIP INTERESTS IN 15499 KINSMAN              1129-000            $600.00                      $0.00            $12,186.17
                                                                         ROAD LLC (100%)
11/07/2019           (360)   Brown, Ann                                  11579 GIRDLED RD, CONCORD TOWNSHIP, OH             1122-000           $1,100.00                     $0.00            $13,286.17
11/07/2019           (361)   R & G RVS LLC                               Month to Month Lease of 6912 ST RT 44, RAVENNA,    1122-000            $400.00                      $0.00            $13,686.17
                                                                         OH
11/11/2019            5      VOID: West Guard Insurance                  Void Check 5                                       2420-753                 $0.00                ($140.00)           $13,826.17
11/11/2019            9      The Morrow Group & Co                       730 Columbia                                       2990-000                 $0.00                $140.00             $13,686.17
                                                                         5052 Building Insurance Expense
11/13/2019           (25)    Zukowski, Mark                              5660 VROOMAN RD, LEROY TOWNSHIP, OH                1122-000           $1,100.00                     $0.00            $14,786.17
11/13/2019                   Foremost                                    5052 Building Insurance Expense 7317 Reynolds      2990-000                 $0.00                $248.98             $14,537.19
11/14/2019                   1320 Exchange Receivables                   1320 Exchange Receivables Fees reimbursed for      2990-000                 $0.00                 ($52.50)           $14,589.69
                                                                         vendor fee due to payments returned
11/15/2019                   5052 Building Insurance Expense             5052 Building Insurance Expense Refund             2990-000                 $0.00                  ($6.00)           $14,595.69
11/15/2019                   State Farm Insurance                        5052 Building Insurance Expense 1180               2420-750                 $0.00                  $93.66            $14,502.03
11/15/2019                   Huntington National Bank                    Bank Fees                                          2600-000                 $0.00                  $13.00            $14,489.03
11/15/2019                   Huntington National Bank                    Bank Fees                                          2600-000                 $0.00                   $3.00            $14,486.03
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090240         2420-750                 $0.00                $256.80             $14,229.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090246         2420-750                 $0.00                $234.40             $13,994.83
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090239         2420-750                 $0.00                $163.60             $13,831.23
11/19/2019                   WestGURARD Insurance Company                5052 Building Insurance Expense RIHO090248         2420-750                 $0.00                $155.60             $13,675.63
11/20/2019            4      VOID: State Farm Insurance                  Void Check 4                                       2420-753                 $0.00                 ($46.33)           $13,721.96



                                                                                                                           SUBTOTALS            $3,700.00                  $957.95
                                   17-17361-aih               Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10             Page 26 of 52
                                                                                         FORM 2                                                                         Page No: 3
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                              Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                    Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                                            Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                       Huntington National Bank
For Period Beginning:           01/01/2020                                                                                            Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2020                                                                                            Separate bond (if applicable):       $2,000,000.00


     1                2                          3                                                     4                                                    5                    6                      7

Transaction      Check /                     Paid to/                         Description of Transaction                               Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                  Received From                                                                               Tran Code            $                    $


11/22/2019            11     Bonnie Speed Delivery Inc.               Bonnie Speed Delivery Inc.                                           *                    $0.00                 $30.50             $13,691.46
                                                                      1320 Exchange Receivables fee                        ($18.00)    2690-470                                                          $13,691.46
                                                                      reimbursed by the bank
                                                                      5354 Postage Huntington token                        ($12.50)    2690-470                                                          $13,691.46
11/22/2019            12     Best Checks, Inc.                        5356 Office Expense 500 checks                                       *                    $0.00                $118.52             $13,572.94
                                                                      5356 Office Expense 500 checks                      ($108.52)    2990-000                                                          $13,572.94
                                                                      1320 Exchange Receivables fee                        ($10.00)    2990-000                                                          $13,572.94
                                                                      reimbursed by Huntington
11/22/2019            13     Ag Real Estate Group, Inc.               AG Real Estate Group, Inc. - Misc. Expenses                          *                    $0.00                $106.26             $13,466.68
                                                                      5354 Postage 8/2019                                  ($12.00)    2990-000                                                          $13,466.68
                                                                      5109 Miscellaneous Repairs Expense                   ($86.34)    2990-000                                                          $13,466.68
                                                                      week of 9/9 onsite deliver new
                                                                      management notices
                                                                      5354 Postage 9/2019                                   ($7.92)    2990-000                                                          $13,466.68
11/22/2019            14     State Farm Insurance                     1320 Exchange Receivables fee reimbursed by                      2990-000                 $0.00                 $30.00             $13,436.68
                                                                      Huntington
12/02/2019           (359)   Balog, Richard                           7792 RAVENNA RD, CONCORD TOWNSHIP OH                             1122-000            $500.00                     $0.00             $13,936.68
                                                                      44077
12/05/2019           (360)   Brown, Ann                               11579 Girdled Rd., Concord Township, OH                          1122-000           $1,100.00                    $0.00             $15,036.68
12/10/2019           (361)   R & G RVS LLC                            Month to Month Lease of 6912 St. Rt. 44, Ravenna,                1122-000            $500.00                     $0.00             $15,536.68
                                                                      Ohio
12/13/2019           (358)   Airgas                                   Rental Income Painesville Lot                                    1222-000           $2,645.00                    $0.00             $18,181.68
12/16/2019                   Huntington National Bank                 Statement Charge                                                 2600-000                 $0.00                  $3.00             $18,178.68
01/09/2020           (359)   Balog, Richard                           7792 RAVENNA RD, CONCORD TOWNSHIP OH                             1122-000            $500.00                     $0.00             $18,678.68
                                                                      44077
01/14/2020            15     Ag Real Estate Group, Inc.               Ag Real Estate Group, Inc                                        2690-473                 $0.00                  $7.92             $18,670.76
01/14/2020            15     VOID: Ag Real Estate Group, Inc.         Voided Check #15                                                 2990-003                 $0.00                 ($7.92)            $18,678.68
01/14/2020            16     Ag Real Estate Group, Inc.               AG Real Estate Group, Inc.                                       2690-470                 $0.00                $160.80             $18,517.88

                                                                                                                                      SUBTOTALS            $5,245.00                 $449.08
                                      17-17361-aih         Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                        Page 27 of 52
                                                                                         FORM 2                                                       Page No: 4
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                            Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                  Bank Name:                           Huntington National Bank
Primary Taxpayer ID #:          **-***3486                                                                          Checking Acct #:                     ******2848
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                       Huntington National Bank
For Period Beginning:           01/01/2020                                                                          Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2020                                                                          Separate bond (if applicable):       $2,000,000.00


     1                2                          3                                                   4                                    5                    6                      7

Transaction      Check /                     Paid to/                        Description of Transaction              Uniform           Deposit           Disbursement               Balance
   Date           Ref. #                  Received From                                                             Tran Code            $                    $


01/14/2020            17     Ag Real Estate Group, Inc               AG Real Estate Group, Inc. - Misc. Expense      2690-470                 $0.00                  $9.60             $18,508.28
01/14/2020            18     Ag Real Estate Group, Inc.              AG Real Estate Group, Inc. - Misc. Expense      2690-470                 $0.00                 $29.32             $18,478.96
01/14/2020            19     Ag Real Estate Group, Inc               AG Real Estate Group, Inc. - Misc. Expense      2690-470                 $0.00                  $8.40             $18,470.56
01/14/2020            20     Ag Real Estate Group, Inc               Ag Real Estate Group, Inc                       2690-470                 $0.00                  $3.60             $18,466.96
01/31/2020                   Huntington National Bank                Bank Service Charge                             2600-000                 $0.00                  $5.00             $18,461.96
02/05/2020           (359)   Richard, Balog                          7792 RAVENNA RD, CONCORD TOWNSHIP OH            1122-000            $500.00                     $0.00             $18,961.96
                                                                     44077
02/06/2020            21     Lake County Title                       Lien Search Payment                             3991-463                 $0.00            $1,800.00               $17,161.96
02/06/2020            22     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc                       2690-470                 $0.00                  $6.52             $17,155.44
02/06/2020            23     The Morrow Group & Co.                  Check was Voided as it was uncashed.            2990-003                 $0.00                $237.00             $16,918.44
02/17/2020            21     VOID: Lake County Title                 Title Search Fees (VOIDED)                      3991-463                 $0.00           ($1,800.00)              $18,718.44
02/29/2020                   Huntington Bank                         Statement Charge                                2600-000                 $0.00                  $5.00             $18,713.44
03/03/2020            24     Ag Real Estate Group, Inc.              Management Fees                                 3991-460                 $0.00            $6,750.00               $11,963.44
03/03/2020            25     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc                       3991-460                 $0.00                $210.80             $11,752.64
03/18/2020           (25)    Zukowski, Mark                          Rental Income on 5660 Vrooman Rd., Leyroy       1110-000           $1,100.00                    $0.00             $12,852.64
                                                                     Township
03/18/2020           (25)    Zukowski, Mark                          Rental Income on 5660 Vrooman Rd., Leyroy       1110-000           $1,100.00                    $0.00             $13,952.64
                                                                     Township
04/23/2020            26     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc - Misc. Expense       2690-470                 $0.00                  $3.00             $13,949.64
04/23/2020            27     Lake County Title                       Title Search Fees                               3991-460                 $0.00            $5,600.00                  $8,349.64
04/23/2020            28     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc                       3991-460                 $0.00                $200.00                $8,149.64
04/23/2020            29     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc                       3991-460                 $0.00                $222.14                $7,927.50
04/23/2020            30     Ag Real Estate Group, Inc               Ag Real Estate Group, Inc - Misc. Expense       2690-470                 $0.00                  $2.52                $7,924.98
04/23/2020            31     Ag Real Estate Group, Inc               Ag Real Estate Group, Inc - Misc. Expense       2690-470                 $0.00                 $12.57                $7,912.41
04/23/2020            32     Ag Real Estate Group, Inc               Ag Real Estate Group, Inc - Misc. Expense       2690-470                 $0.00                 $79.05                $7,833.36
04/23/2020            33     Ag Real Estate Group, Inc               Ag Real Estate Group, Inc                       3991-000                 $0.00                $306.70                $7,526.66
04/23/2020            34     Ag Real Estate Group, Inc.              Ag Real Estate Group, Inc - Misc. Expense       2690-470                 $0.00                 $12.58                $7,514.08
                                                                                                                    SUBTOTALS            $2,700.00            $13,703.80
                                   17-17361-aih           Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10          Page 28 of 52
                                                                                             FORM 2                                                                             Page No: 5
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                                  Trustee Name:                           Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                        Bank Name:                              Huntington National Bank
Primary Taxpayer ID #:           **-***3486                                                                                                Checking Acct #:                        ******2848
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                          Huntington National Bank
For Period Beginning:            01/01/2020                                                                                                Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               12/31/2020                                                                                                Separate bond (if applicable):          $2,000,000.00


     1                2                          3                                                          4                                                      5                     6                      7

Transaction      Check /                       Paid to/                             Description of Transaction                               Uniform           Deposit             Disbursement               Balance
   Date           Ref. #                    Received From                                                                                   Tran Code            $                      $


06/18/2020           23      VOID: The Morrow Group & Co.                 Payment                                                           2990-003                   $0.00                 ($237.00)              $7,751.08
06/18/2020           35      Ag Real Estate Group, Inc.                   Ag Real Estate Group, Inc - Misc. Expense                         2690-470                   $0.00                   $70.30               $7,680.78
06/18/2020           36      Ag Real Estate Group, Inc.                   Ag Real Estate Group, Inc - Misc. Expense                         2690-470                   $0.00                    $1.20               $7,679.58
06/18/2020           37      Ag Real Estate Group, Inc                    Ag Real Estate Group, Inc - Misc. Expense                         2690-470                   $0.00                   $36.72               $7,642.86
06/18/2020           38      CUI Services                                 Payment To Chamar - for grass cutting.                            2690-470                   $0.00                  $154.44               $7,488.42
07/22/2020           (25)    Mark Zukowski                                Rental Income on 5660 Vrooman Rd., Leyroy                         1110-000            $3,300.00                       $0.00            $10,788.42
                                                                          Township
08/12/2020           39      CUI Services                                 Payment To Chamar - for grass cutting.                            2690-470                   $0.00                  $154.44            $10,633.98
09/30/2020           40      Kari B. Coniglio                             Remaining proceeds in Huntington Account from AG                  9999-000                   $0.00            $10,633.98                      $0.00
                                                                          Real Estate account transferred to Trustee's Account in
                                                                          order to close AG's Account.

                                                                                              TOTALS:                                                              $26,217.50                $26,217.50                 $0.00
                                                                                                  Less: Bank transfers/CDs                                              $0.00                $10,633.98
                                                                                              Subtotal                                                             $26,217.50                $15,583.52
                                                                                                  Less: Payments to debtors                                             $0.00                     $0.00
                                                                                              Net                                                                  $26,217.50                $15,583.52




                      For the period of 01/01/2020 to 12/31/2020                                                          For the entire history of the account between 11/21/2019 to 12/31/2020

                      Total Compensable Receipts:                           $6,500.00                                     Total Compensable Receipts:                                   $26,217.50
                      Total Non-Compensable Receipts:                           $0.00                                     Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                         $6,500.00                                     Total Comp/Non Comp Receipts:                                 $26,217.50
                      Total Internal/Transfer Receipts:                         $0.00                                     Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                     $14,044.70                                     Total Compensable Disbursements:                              $15,583.52
                      Total Non-Compensable Disbursements:                      $0.00                                     Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                   $14,044.70                                     Total Comp/Non Comp Disbursements:                            $15,583.52
                      Total Internal/Transfer Disbursements:               $10,633.98                                     Total Internal/Transfer Disbursements:                        $10,633.98



                                    17-17361-aih               Doc 1059   FILED 01/28/21                 ENTERED 01/28/21 14:15:10                            Page 29 of 52
                                                                                         FORM 2                                                                   Page No: 6
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                       Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                             Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                    Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:
For Period Beginning:           01/01/2020                                                                                     Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                     Separate bond (if applicable):        $2,000,000.00


     1                2                            3                                                    4                                             5                    6                 7

Transaction      Check /                      Paid to/                         Description of Transaction                       Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                       Tran Code             $                    $


07/23/2019           (173)   Cheryl A. Spetz                          Septic Tank Invoice                                       1129-000             $115.00                      $0.00          $115.00
07/23/2019           (236)   Michael Ray Boone Sr.                    July Rent                                                 1222-000             $600.00                      $0.00          $715.00
07/23/2019           (244)   ErieBank                                 Proceeds of Sale of Assets of Rockefeller Oil             1129-000          $200,000.00                     $0.00      $200,715.00
                                                                      Company, LLC to Pine Tree Oil, LLC. Funds
                                                                      Accepted "Under Dispute"
07/23/2019           (357)   Robert J. Fratus                         Rent for 1180 W. Jackson                                  1122-000            $1,400.00                     $0.00      $202,115.00
07/23/2019           (368)   US bancorp                               Refund from US Bancorp                                    1229-000                  $0.74                   $0.00      $202,115.74
08/08/2019           (213)   Catherine E. Groves                      Distribution from Heisley-Hopkins, Inc. (August 2019      1229-000             $600.00                      $0.00      $202,715.74
                                                                      Rent - 730 Columbia Rd., Westlake, OH 44145)
08/08/2019           (358)   Airgas Central Accounting Group          Airgas Rent for August 2019                               1222-000            $1,322.50                     $0.00      $204,038.24
08/08/2019           (359)   Richard J. Balog                         August 2019 Rent - 7792 Ravenna Rd., Concord, OH          1122-000             $500.00                      $0.00      $204,538.24
                                                                      44077
08/08/2019           (360)   Ann M. Brown                             August 2019 Rent - 586 E. Erie St., Painesville, OH       1122-000            $1,100.00                     $0.00      $205,638.24
                                                                      44077
08/13/2019           (173)   Cheryl A. Spetz                          August 2019 Rent - 15499 West High St., Middlefield,      1129-000             $600.00                      $0.00      $206,238.24
                                                                      OH 44062-9277
08/13/2019           (361)   R&G RVS LLC (Tony Papiska)               August 2019 Rent - 6913 N. Chestnut St., Ravenna,         1122-000             $500.00                      $0.00      $206,738.24
                                                                      OH 44266
09/03/2019           (213)   Catherine E. Groves                      Distribution from Heisley-Hopkins, Inc. (Rent for         1229-000             $600.00                      $0.00      $207,338.24
                                                                      September 2019)
09/11/2019           (361)   R&G RVS LLC (Tony Papiska                September 2019 Rent - 6913 N. Chestnut St., Ravenna,      1122-000             $500.00                      $0.00      $207,838.24
                                                                      OH 44266
09/23/2019                   Transfer To: #*******7361                Transfer of all rent monies received to date into Rent    9999-000                  $0.00            $7,837.50         $200,000.74
                                                                      Account.
10/03/2019           1001    Insurance Partners                       Policy #4705636 07/23/19 - 07/23/2020                     2300-000                  $0.00                 $540.00      $199,460.74
12/03/2019           2001    Ag Real Estate Group, Inc.               Management Fee- October 2019                              2690-460                  $0.00            $1,400.00         $198,060.74
                                                                      Invoice No. 67270
                                                                      Account #3675




                                                                                                                               SUBTOTALS           $207,838.24                 $9,777.50
                                    17-17361-aih           Doc 1059   FILED 01/28/21                 ENTERED 01/28/21 14:15:10                  Page 30 of 52
                                                                                             FORM 2                                                                          Page No: 7
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                           17-17361                                                                                               Trustee Name:                         Kari B. Coniglio
Case Name:                         OSBORNE, RICHARD M                                                                                     Bank Name:                            Independent Bank
Primary Taxpayer ID #:             **-***3486                                                                                             Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:              01/01/2020                                                                                             Blanket bond (per case limit):        $2,000,000.00
For Period Ending:                 12/31/2020                                                                                             Separate bond (if applicable):        $2,000,000.00


     1                2                          3                                                         4                                                     5                    6                 7

Transaction      Check /                      Paid to/                             Description of Transaction                              Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                                  Tran Code             $                    $


12/03/2019           2002    Ag Real Estate Group, Inc.                    Management Fee - November 2019                                  2690-460                  $0.00            $1,100.00         $196,960.74
                                                                           Invoice #67873
                                                                           Account #3675
12/10/2019           (143)   Stephen I Sadove                              Sadove Settlement Agreement Payment (Lake Placid)               1129-000           $22,500.00                     $0.00      $219,460.74
12/12/2019           (369)   Ohio Bureau of Workers' Compensation          Employer Premium Refund                                         1229-000             $274.54                      $0.00      $219,735.28
01/20/2020           (369)   The Ohio Bureau of Worker's Compensation      Employer Premium Refund                                         1229-000             $544.26                      $0.00      $220,279.54
02/12/2020                   Lake County Title, LLC                        Sale of VL Girdled Road/Concord, OH 44077                           *              $10,104.03                     $0.00      $230,383.57
                     {8}                                                                                                  $100,000.00      1110-000                                                    $230,383.57
                                                                                                                             ($987.50)     2500-000                                                    $230,383.57
                                                                                                                            ($8,000.00)    3510-000                                                    $230,383.57
                                                                                                                          ($74,095.25)     3510-000                                                    $230,383.57
                                                                                                                            ($5,756.70)    4700-000                                                    $230,383.57
                                                                                                                             ($250.00)     2500-000                                                    $230,383.57
                                                                                                                             ($806.52)     2500-000                                                    $230,383.57
02/17/2020           (370)   Huntington National Bank                      Accumulative Interest from DIP Accounts                         1270-000            $1,090.26                     $0.00      $231,473.83
02/17/2020           2003    Ag Real Estate Group, Inc.                    Invoice #69749                                                  2990-000                  $0.00            $1,800.00         $229,673.83
                                                                           Account #3675
                                                                           Title Searches for RMO Properties (18 * 200)
04/22/2020                   Lake County Title, LLC                        Sale of 7792 Ravenna Rd./Concord Township, OH                       *               $8,761.52                     $0.00      $238,435.35
                     {10}                                                  Sale of 7792 Ravenna Rd./Concord               $125,000.00      1110-000                                                    $238,435.35
                                                                           Township, OH
                                                                                                                            ($1,646.63)    4700-000                                                    $238,435.35
                                                                                                                            ($8,250.00)    3510-000                                                    $238,435.35
                                                                                                                          ($42,090.68)     4700-000                                                    $238,435.35
                                                                                                                          ($64,251.17)     4110-000                                                    $238,435.35
06/16/2020           (158)   IRS                                           Proceeds from the PA Compound Insurance Policy                  1249-000          $240,352.71                     $0.00      $478,788.06


                                                                                                                                          SUBTOTALS           $283,627.32                 $2,900.00
                                     17-17361-aih          Doc 1059        FILED 01/28/21               ENTERED 01/28/21 14:15:10                          Page 31 of 52
                                                                                              FORM 2                                                                           Page No: 8
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                                    Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                                  Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:
For Period Beginning:           01/01/2020                                                                                                  Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                                  Separate bond (if applicable):        $2,000,000.00


     1                2                         3                                                            4                                                     5                    6                 7

Transaction      Check /                     Paid to/                                Description of Transaction                              Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                                     Tran Code             $                    $


06/16/2020           (158)   Internal Revenue Service                     Proceeds from the PA Compound Insurance Policy                     1249-000            $7,450.03                     $0.00      $486,238.09
07/16/2020                   Transfer From: #*******7361                  Transfer Rent Account into Checking Account.                       9999-000            $3,960.00                     $0.00      $490,198.09
07/16/2020                   Transfer From: #*******7361                  Transfer DIP Account Ending 4835 into Checking                     9999-000           $35,014.80                     $0.00      $525,212.89
                                                                          Account.
07/16/2020                   Transfer From: #*******7361                  Transfer Funds as we do not need separate account                  9999-000           $10,097.14                     $0.00      $535,310.03
                                                                          open.
07/20/2020                   Lake County Title, LLC                       Sale of 5660 Vrooman Rd./Mentor, OH 44060 &                            *              $36,241.29                     $0.00      $571,551.32
                                                                          Vrooman Vacant Lot
                     {25}                                                 Gross Sales Price                              $260,000.00         1110-000                                                    $571,551.32
                                                                          First Mortgage Payoff to Erle Bank             ($205,367.28)       4110-000                                                    $571,551.32
                                                                          County Taxes                                        ($3,391.43)    2500-000                                                    $571,551.32
                                                                          Ag Real Estate Group Inc.                        ($15,000.00)      3510-000                                                    $571,551.32
07/31/2020           (INT)   Independent Bank                             Interest                                                           1270-000                  $6.24                   $0.00      $571,557.56
08/10/2020           2004    Insurance Partners Agency LLC                Chapter 7 Operating Bond, Richard M. Osborne -                     2300-000                  $0.00                 $600.00      $570,957.56
                                                                          20-21
                                                                          Policy #4705636 07/23/2020 - 07/23/2021
08/31/2020           (INT)   Independent Bank                             Interest                                                           1270-000               $24.20                     $0.00      $570,981.76
08/31/2020                   Independent Bank                             Account Analysis Charge                                            2600-000                  $0.00            $2,114.36         $568,867.40
09/01/2020           (119)   Madison Title Agency - PA Trust              Sale of Swede Road and Campbell Hill Road/Tidioute                 1110-000        $1,694,824.39                     $0.00    $2,263,691.79
                                                                          (Includes Asset Nos. 120,121, 122, 123, 124, 125)
09/01/2020           (126)   Madison Title Agency - PA Trust              Sale of 1547 Swede Road/Tidioute                                   1110-000           $73,128.19                     $0.00    $2,336,819.98
09/01/2020           (127)   Madison Title Agency - PA Trust              Sale of 2359 Campbell Rd.                                          1110-000           $61,797.23                     $0.00    $2,398,617.21




                                                                                                                                            SUBTOTALS          $1,922,543.51                $2,714.36
                                   17-17361-aih                Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                          Page 32 of 52
                                                                                       FORM 2                                                                        Page No: 9
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                       Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                    ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):      $2,000,000.00


     1                2                        3                                                   4                                                      5                   6              7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit          Disbursement       Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                   $


09/17/2020                  Lake County Title, LLC                 Sale of 6930 Old Heisley Rd/Mentor Ohio 44060                         *               $470.35                  $0.00    $2,399,087.56
                                                                   (Carve Out) (Sale includes Asset #43)
                     {44}                                          Sale of 6930 Old Heisley Rd/Mentor               $7,500.00        1110-000                                              $2,399,087.56
                                                                   Ohio 44060 (Carve Out) Sale includes
                                                                   Asset #43).
                     {44}                                          Title Exam Credit                                  $200.00        1110-000                                              $2,399,087.56
                                                                   County Taxes                                        ($48.31)      2820-000                                              $2,399,087.56
                                                                   County Taxes                                      ($298.15)       2820-000                                              $2,399,087.56
                                                                   AG Real Estate Group Inc                          ($375.00)       3510-000                                              $2,399,087.56
                                                                   RE/MAX Traditions                                 ($375.00)       3510-000                                              $2,399,087.56
                                                                   Citizens Payoff                                 ($3,449.20)       4110-000                                              $2,399,087.56
                                                                   Lake County Treasurer                           ($1,862.71)       2500-000                                              $2,399,087.56
                                                                   Lake County Treasurer                             ($821.28)       2500-000                                              $2,399,087.56
09/17/2020                  Lake County Title, LLC                 Sale of Spring Lake Boulevard/Painesville, OH (Carve                  *               $260.64                  $0.00    $2,399,348.20
                                                                   Out)
                     {63}                                          Sale of Spring Lake                              $2,201.00        1110-000                                              $2,399,348.20
                                                                   Boulevard/Painesville, OH (Carve
                                                                   Out)
                     {63}                                          Title Exam Credit                                  $200.00        1110-000                                              $2,399,348.20
                                                                   County Taxes                                           ($1.44)    2820-000                                              $2,399,348.20
                                                                   Lake County Treasurer                             ($220.10)       3510-000                                              $2,399,348.20
                                                                   Lake County Treasurer                                  ($7.44)    2820-000                                              $2,399,348.20
                                                                   Citizens Payoff                                 ($1,911.38)       4110-000                                              $2,399,348.20
09/17/2020           (13)   Lake County Title, LLC                 Sale of 11579 Girdled Rd/Concord, OH 44077 (Carve                 1110-000          $16,349.20                 $0.00    $2,415,697.40
                                                                   Out)
09/17/2020           (13)   Lake County Title, LLC                 Transaction Fee for Sale of 11579 Girdled Rd/Concord,             1110-000            $500.00                  $0.00    $2,416,197.40
                                                                   OH 44077 (Carve Out)


                                                                                                                                    SUBTOTALS           $17,580.19                $0.00
                                  17-17361-aih          Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10                            Page 33 of 52
                                                                                            FORM 2                                                                           Page No: 10
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                                  Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                        Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                                Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:
For Period Beginning:           01/01/2020                                                                                                Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                                Separate bond (if applicable):        $2,000,000.00


     1                 2                         3                                                         4                                                     5                    6                7

Transaction      Check /                     Paid to/                              Description of Transaction                              Uniform            Deposit           Disbursement         Balance
   Date           Ref. #                  Received From                                                                                   Tran Code             $                    $


09/17/2020           (44)    Lake County Title, LLC                     Transaction Fee for Sale of 6930 Old Heisley                       1110-000             $500.00                      $0.00   $2,416,697.40
                                                                        Rd/Mentor Ohio 44060
09/17/2020           (63)    Lake County Title, LLC                     Transaction Fee for Sale of Spring Lake                            1110-000             $500.00                      $0.00   $2,417,197.40
                                                                        Boulevard/Painesville, OH
09/30/2020           (INT)   Independent Bank                           Interest                                                           1270-000              $96.13                      $0.00   $2,417,293.53
09/30/2020                   Independent Bank                           Account Analysis Charge                                            2600-000                  $0.00            $3,645.75      $2,413,647.78
10/06/2020                   Ag Real Estate Group, Inc. Property        Funds to close out Huntington Bank account                         9999-000           $10,633.98                     $0.00   $2,424,281.76
                             Manager
10/13/2020                   Transfer From: #*******7361                Transfer DIP Account Ending 1968 into regular                      9999-000          $689,282.62                     $0.00   $3,113,564.38
                                                                        checking account.
10/13/2020                   Transfer From: #*******7361                Transfer from DIP Account to Main Bank Account.                    9999-000            $1,850.59                     $0.00   $3,115,414.97
                                                                        (Distribution of interest on the Reynolds Net Proceeds)
10/22/2020           2005    Insurance Partners Agency LLC              Bond Premium Increase to $5M                                       2300-000                  $0.00                 $268.00   $3,115,146.97
                                                                        Policy #4705636
                                                                        Account No. 62437
10/30/2020                   Independent Bank                           Account Analysis Charge                                            2600-000                  $0.00            $3,645.75      $3,111,501.22
10/31/2020           (INT)   Independent Bank                           Interest                                                           1270-000             $120.52                      $0.00   $3,111,621.74
11/10/2020                   Lake County Title, LLC                     Transaction Fee for 0 Lake Shore Boulevard (rear)                      *               $3,143.35                     $0.00   $3,114,765.09
                                                                        Mentor, OH Parcel 19A-093-0-00-003-0
                     {371}                                              Gross Sales Proceeds Lake Shore                     $45,000.00     1210-000                                                  $3,114,765.09
                                                                        Boulevard (rear)
                                                                        County Taxes                                         ($200.00)     2820-000                                                  $3,114,765.09
                                                                        Ag Real Estate Group, Inc                           ($2,250.00)    3510-000                                                  $3,114,765.09
                                                                        HomeEmart                                           ($2,250.00)    3510-000                                                  $3,114,765.09
                                                                        The Estate of Jerome T. Osborne Sr.              ($14,104.77)      8500-002                                                  $3,114,765.09
                                                                        Partial Payment to Citizens                      ($23,051.88)      4110-000                                                  $3,114,765.09
11/10/2020           (371)   Lake County Title, LLC                     Transaction Fee for 0 Lake Shore Boulevard (rear)                  1210-000             $500.00                      $0.00   $3,115,265.09
                                                                        Mentor, OH Parcel 19A-093-0-00-003-0


                                                                                                                                          SUBTOTALS           $706,627.19             $7,559.50
                                   17-17361-aih              Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                          Page 34 of 52
                                                                                            FORM 2                                                                  Page No: 11
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                        Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                              Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                      Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:           01/01/2020                                                                                      Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              12/31/2020                                                                                      Separate bond (if applicable):         $2,000,000.00


     1                2                         3                                                          4                                          5                      6              7

Transaction      Check /                    Paid to/                               Description of Transaction                    Uniform           Deposit             Disbursement       Balance
   Date           Ref. #                 Received From                                                                          Tran Code            $                      $


11/13/2020                   Transfer From: #*******7361                Transfer of Interest to General Account in order to      9999-000                 $7.96                   $0.00   $3,115,273.05
                                                                        close this account.
11/13/2020                   Transfer From: #*******7361                Transfer of Interest to General Account to close this    9999-000              $11.30                     $0.00   $3,115,284.35
                                                                        account.
11/13/2020           2006    Insurance Partners Agency LLC              Account #62437                                           2300-000                 $0.00              $1,820.00    $3,113,464.35
                                                                        Invoice #566080
                                                                        Policy #050543W - Chapter 7 Supplemental- Richard
                                                                        M. Osborne - New Chapter 7 Supp
11/17/2020                   Transfer From: #50951717361                Transfer to close account.                               9999-000                 $2.82                   $0.00   $3,113,467.17
11/17/2020                   Independent Bank                           Reversal of interest credit                              1270-000                 ($2.82)                 $0.00   $3,113,464.35
11/30/2020           (INT)   Independent Bank                           Interest                                                 1270-000            $127.60                      $0.00   $3,113,591.95
11/30/2020                   Independent Bank                           Account Analysis Charge                                  2600-000                 $0.00              $3,645.75    $3,109,946.20
12/31/2020           (INT)   Independent Bank                           Interest                                                 1270-000            $131.70                      $0.00   $3,110,077.90
12/31/2020                   Independent Bank                           Account Analysis Charge                                  2600-000                 $0.00              $3,645.75    $3,106,432.15




                                                                                                                                SUBTOTALS                 $278.56             $9,111.50
                                   17-17361-aih              Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                Page 35 of 52
                                                                                           FORM 2                                                                          Page No: 12
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                               Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                     Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                             Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:           01/01/2020                                                                                             Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              12/31/2020                                                                                             Separate bond (if applicable):         $2,000,000.00


    1                2                          3                                                         4                                                    5                    6               7

Transaction      Check /                     Paid to/                             Description of Transaction                             Uniform           Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                                 Tran Code            $                     $



                                                                                            TOTALS:                                                        $3,138,495.01             $32,062.86    $3,106,432.15
                                                                                                Less: Bank transfers/CDs                                     $750,861.21              $7,837.50
                                                                                            Subtotal                                                       $2,387,633.80             $24,225.36
                                                                                                Less: Payments to debtors                                          $0.00                  $0.00
                                                                                            Net                                                            $2,387,633.80             $24,225.36




                     For the period of 01/01/2020 to 12/31/2020                                                       For the entire history of the account between 07/05/2019 to 12/31/2020

                     Total Compensable Receipts:                         $2,638,140.84                                Total Compensable Receipts:                               $2,868,753.62
                     Total Non-Compensable Receipts:                             $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $2,638,140.84                                Total Comp/Non Comp Receipts:                             $2,868,753.62
                     Total Internal/Transfer Receipts:                     $750,861.21                                Total Internal/Transfer Receipts:                           $750,861.21


                     Total Compensable Disbursements:                     $488,200.41                                 Total Compensable Disbursements:                            $491,240.41
                     Total Non-Compensable Disbursements:                  $14,104.77                                 Total Non-Compensable Disbursements:                         $14,104.77
                     Total Comp/Non Comp Disbursements:                   $502,305.18                                 Total Comp/Non Comp Disbursements:                          $505,345.18
                     Total Internal/Transfer Disbursements:                     $0.00                                 Total Internal/Transfer Disbursements:                        $7,837.50




                                   17-17361-aih               Doc 1059    FILED 01/28/21               ENTERED 01/28/21 14:15:10                          Page 36 of 52
                                                                                           FORM 2                                                                            Page No: 13
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                               Trustee Name:                           Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                     Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                             Checking Acct #:                        ******7361
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                          DIP Account Ending 4835
For Period Beginning:            01/01/2020                                                                                             Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               12/31/2020                                                                                             Separate bond (if applicable):          $2,000,000.00


     1                2                          3                                                        4                                                     5                     6                   7

Transaction      Check /                      Paid to/                            Description of Transaction                              Uniform           Deposit             Disbursement          Balance
   Date           Ref. #                   Received From                                                                                 Tran Code            $                      $


08/20/2019           (159)   The Huntington National Bank                 DIP Account xxxxxxx4835                                        1290-010           $35,014.80                     $0.00          $35,014.80
07/16/2020                   Transfer To: #*******7361                    Transfer DIP Account Ending 4835 into Checking                 9999-000                   $0.00            $35,014.80                 $0.00
                                                                          Account.

                                                                                            TOTALS:                                                             $35,014.80             $35,014.80               $0.00
                                                                                                Less: Bank transfers/CDs                                             $0.00             $35,014.80
                                                                                            Subtotal                                                            $35,014.80                  $0.00
                                                                                                Less: Payments to debtors                                            $0.00                  $0.00
                                                                                            Net                                                                 $35,014.80                  $0.00




                      For the period of 01/01/2020 to 12/31/2020                                                      For the entire history of the account between 08/20/2019 to 12/31/2020

                      Total Compensable Receipts:                               $0.00                                  Total Compensable Receipts:                                   $35,014.80
                      Total Non-Compensable Receipts:                           $0.00                                  Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                             $0.00                                  Total Comp/Non Comp Receipts:                                 $35,014.80
                      Total Internal/Transfer Receipts:                         $0.00                                  Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                          $0.00                                  Total Compensable Disbursements:                                   $0.00
                      Total Non-Compensable Disbursements:                      $0.00                                  Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                        $0.00                                  Total Comp/Non Comp Disbursements:                                 $0.00
                      Total Internal/Transfer Disbursements:               $35,014.80                                  Total Internal/Transfer Disbursements:                        $35,014.80




                                    17-17361-aih               Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10                           Page 37 of 52
                                                                                           FORM 2                                                                   Page No: 14
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                         Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                               Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                       Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                        DIP Account Ending 1968
For Period Beginning:           01/01/2020                                                                                       Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                       Separate bond (if applicable):        $2,000,000.00


     1                2                         3                                                         4                                             5                    6                     7

Transaction      Check /                    Paid to/                              Description of Transaction                      Uniform            Deposit           Disbursement              Balance
   Date           Ref. #                 Received From                                                                           Tran Code             $                    $


08/20/2019           (160)   The Huntington National Bank              DIP Account xxxxxxx1668                                    1290-010          $689,220.48                    $0.00           $689,220.48
07/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000                  $4.70                  $0.00           $689,225.18
08/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000              $29.19                     $0.00           $689,254.37
09/30/2020           (INT)   Independent Bank                          Interest                                                   1270-000              $28.25                     $0.00           $689,282.62
10/13/2020                   Transfer To: #*******7361                 Transfer DIP Account Ending 1968 into regular              9999-000                  $0.00          $689,282.62                      $0.00
                                                                       checking account (Fracci Net Proceeds with interest
                                                                       transferred to the Debtor's Estate as a Distribution to
                                                                       the Estate from Center St. on account of the Debtor's
                                                                       100% ownership interest in such entity)
10/14/2020           (INT)   Independent Bank                          Account Closing Interest As Of 10/14/2020                  1270-000               $11.30                    $0.00                   $11.30
10/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000               $11.30                    $0.00                   $22.60
11/13/2020                   Transfer To: #*******7361                 Transfer of Interest to General Account to close this      9999-000                  $0.00                 $11.30                   $11.30
                                                                       account.
11/16/2020                   DEP REVERSE: Independent Bank             Account Closing Interest As Of 10/14/2020                  1270-000              ($11.30)                   $0.00                    $0.00




                                                                                                                                 SUBTOTALS           $689,293.92           $689,293.92
                                   17-17361-aih             Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                  Page 38 of 52
                                                                                         FORM 2                                                                         Page No: 15
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                           Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        DIP Account Ending 1968
For Period Beginning:           01/01/2020                                                                                           Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                           Separate bond (if applicable):        $2,000,000.00


    1                2                          3                                                       4                                                    5                   6                     7

Transaction      Check /                     Paid to/                           Description of Transaction                             Uniform           Deposit           Disbursement              Balance
   Date           Ref. #                  Received From                                                                               Tran Code            $                    $



                                                                                          TOTALS:                                                         $689,293.92           $689,293.92                    $0.00
                                                                                              Less: Bank transfers/CDs                                          $0.00           $689,293.92
                                                                                          Subtotal                                                        $689,293.92                 $0.00
                                                                                              Less: Payments to debtors                                         $0.00                 $0.00
                                                                                          Net                                                             $689,293.92                 $0.00




                     For the period of 01/01/2020 to 12/31/2020                                                     For the entire history of the account between 08/20/2019 to 12/31/2020

                     Total Compensable Receipts:                             $73.44                                 Total Compensable Receipts:                                $689,293.92
                     Total Non-Compensable Receipts:                          $0.00                                 Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                           $73.44                                 Total Comp/Non Comp Receipts:                              $689,293.92
                     Total Internal/Transfer Receipts:                        $0.00                                 Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                          $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                      $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                        $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:              $689,293.92                                Total Internal/Transfer Disbursements:                     $689,293.92




                                   17-17361-aih               Doc 1059   FILED 01/28/21              ENTERED 01/28/21 14:15:10                          Page 39 of 52
                                                                                            FORM 2                                                                             Page No: 16
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         17-17361                                                                                                 Trustee Name:                           Kari B. Coniglio
Case Name:                       OSBORNE, RICHARD M                                                                                       Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                               Checking Acct #:                        ******7361
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                          DIP Account Ending 8602
For Period Beginning:            01/01/2020                                                                                               Blanket bond (per case limit):          $2,000,000.00
For Period Ending:               12/31/2020                                                                                               Separate bond (if applicable):          $2,000,000.00


     1                2                          3                                                        4                                                       5                     6                     7

Transaction      Check /                      Paid to/                            Description of Transaction                                Uniform           Deposit             Disbursement              Balance
   Date           Ref. #                   Received From                                                                                   Tran Code            $                      $


08/20/2019           (161)   The Huntington National Bank                 DIP Account xxxxxxx8602                                          1290-010           $10,097.14                     $0.00             $10,097.14
07/16/2020                   Transfer To: #*******7361                    Transfer Funds as we do not need separate account                9999-000                   $0.00            $10,097.14                     $0.00
                                                                          open.

                                                                                            TOTALS:                                                               $10,097.14             $10,097.14                   $0.00
                                                                                                Less: Bank transfers/CDs                                               $0.00             $10,097.14
                                                                                            Subtotal                                                              $10,097.14                  $0.00
                                                                                                Less: Payments to debtors                                              $0.00                  $0.00
                                                                                            Net                                                                   $10,097.14                  $0.00




                      For the period of 01/01/2020 to 12/31/2020                                                         For the entire history of the account between 08/20/2019 to 12/31/2020

                      Total Compensable Receipts:                               $0.00                                    Total Compensable Receipts:                                   $10,097.14
                      Total Non-Compensable Receipts:                           $0.00                                    Total Non-Compensable Receipts:                                    $0.00
                      Total Comp/Non Comp Receipts:                             $0.00                                    Total Comp/Non Comp Receipts:                                 $10,097.14
                      Total Internal/Transfer Receipts:                         $0.00                                    Total Internal/Transfer Receipts:                                  $0.00


                      Total Compensable Disbursements:                          $0.00                                    Total Compensable Disbursements:                                   $0.00
                      Total Non-Compensable Disbursements:                      $0.00                                    Total Non-Compensable Disbursements:                               $0.00
                      Total Comp/Non Comp Disbursements:                        $0.00                                    Total Comp/Non Comp Disbursements:                                 $0.00
                      Total Internal/Transfer Disbursements:               $10,097.14                                    Total Internal/Transfer Disbursements:                        $10,097.14




                                    17-17361-aih               Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10                             Page 40 of 52
                                                                                           FORM 2                                                                     Page No: 17
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                         Trustee Name:                           Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                               Bank Name:                              Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                       Checking Acct #:                        ******7361
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          DIP Account Ending 9288
For Period Beginning:           01/01/2020                                                                                       Blanket bond (per case limit):          $2,000,000.00
For Period Ending:              12/31/2020                                                                                       Separate bond (if applicable):          $2,000,000.00


     1                2                            3                                                      4                                             5                      6                     7

Transaction      Check /                     Paid to/                             Description of Transaction                      Uniform            Deposit             Disbursement              Balance
   Date           Ref. #                  Received From                                                                          Tran Code             $                      $


08/20/2019           (162)   The Huntington National Bank              DIP Account xxxxxxx9288                                    1290-010          $189,230.43                     $0.00            $189,230.43
07/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000                  $1.29                   $0.00            $189,231.72
08/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000                  $8.01                   $0.00            $189,239.73
09/30/2020           (INT)   Independent Bank                          Interest                                                   1270-000                  $7.76                   $0.00            $189,247.49
10/13/2020                   Transfer To: #*******7361                 Transfer from DIP Account to Main Bank Account.            9999-000                  $0.00              $1,850.59             $187,396.90
                                                                       (Distribution of interest on the Reynolds Net Proceeds)
10/13/2020           6001    Citizens Bank, N.A                        Distribution of the Reynolds Net Proceeds to Citizens      4110-000                  $0.00            $187,396.90                     $0.00
                                                                       Bank, NA to be applied to reduce the amount of
                                                                       Citizen's secured claim and in full satisfaction of
                                                                       Citizen's interest in the Reynolds Property.
10/13/2020           6001    VOID: Citizens Bank, N.A                  Void                                                       4110-003                  $0.00           ($187,396.90)            $187,396.90
10/13/2020           6002    Citizens Bank, N.A.                       Distribution of the Reynolds Net Proceeds to Citizens      4110-000                  $0.00            $187,396.90                     $0.00
                                                                       Bank, NA to be applied to reduce the amount of
                                                                       Citizen's secured claim and in full satisfaction of
                                                                       Citizen's interest in the Reynolds Property.
10/31/2020           (INT)   Independent Bank                          Interest                                                   1270-000                  $7.96                   $0.00                    $7.96
11/13/2020                   Transfer To: #*******7361                 Transfer of Interest to General Account in order to        9999-000                  $0.00                   $7.96                    $0.00
                                                                       close this account.
11/16/2020           (INT)   Independent Bank                          Account Closing Interest As Of 11/16/2020                  1270-000                  $2.82                   $0.00                    $2.82
11/16/2020                   DEP REVERSE: Independent Bank             Account Closing Interest As Of 11/16/2020                  1270-000                  ($2.82)                 $0.00                    $0.00
11/16/2020           (INT)   Independent Bank                          Account Closing Interest As Of 11/16/2020                  1270-000                  $2.82                   $0.00                    $2.82
11/17/2020                   DEP REVERSE: Independent Bank             Account Closing Interest As Of 11/16/2020                  1270-000                  ($2.82)                 $0.00                    $0.00
11/17/2020           (INT)   Independent Bank                          Account Closing Interest As Of 11/17/2020                  1270-000                  $2.82                   $0.00                    $2.82
11/17/2020                   Transfer To: #*******7361                 Transfer to close account.                                 9999-000                  $0.00                   $2.82                    $0.00
11/20/2020           (INT)   Independent Bank                          Account Closing Interest As Of 11/20/2020                  1270-000                  $2.82                   $0.00                    $2.82
11/23/2020                   DEP REVERSE: Independent Bank             Account Closing Interest As Of 11/20/2020                  1270-000                  ($2.82)                 $0.00                    $0.00




                                                                                                                                 SUBTOTALS           $189,258.27             $189,258.27
                                   17-17361-aih             Doc 1059   FILED 01/28/21                  ENTERED 01/28/21 14:15:10                  Page 41 of 52
                                                                                         FORM 2                                                                         Page No: 18
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                           Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        DIP Account Ending 9288
For Period Beginning:           01/01/2020                                                                                           Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                           Separate bond (if applicable):        $2,000,000.00


    1                2                          3                                                       4                                                    5                   6                     7

Transaction      Check /                     Paid to/                           Description of Transaction                             Uniform           Deposit           Disbursement              Balance
   Date           Ref. #                  Received From                                                                               Tran Code            $                    $



                                                                                          TOTALS:                                                         $189,258.27           $189,258.27                    $0.00
                                                                                              Less: Bank transfers/CDs                                          $0.00             $1,861.37
                                                                                          Subtotal                                                        $189,258.27           $187,396.90
                                                                                              Less: Payments to debtors                                         $0.00                 $0.00
                                                                                          Net                                                             $189,258.27           $187,396.90




                     For the period of 01/01/2020 to 12/31/2020                                                     For the entire history of the account between 08/20/2019 to 12/31/2020

                     Total Compensable Receipts:                             $27.84                                 Total Compensable Receipts:                                $189,258.27
                     Total Non-Compensable Receipts:                          $0.00                                 Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                           $27.84                                 Total Comp/Non Comp Receipts:                              $189,258.27
                     Total Internal/Transfer Receipts:                        $0.00                                 Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                    $187,396.90                                Total Compensable Disbursements:                           $187,396.90
                     Total Non-Compensable Disbursements:                      $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $187,396.90                                Total Comp/Non Comp Disbursements:                         $187,396.90
                     Total Internal/Transfer Disbursements:                $1,861.37                                Total Internal/Transfer Disbursements:                       $1,861.37




                                   17-17361-aih               Doc 1059   FILED 01/28/21              ENTERED 01/28/21 14:15:10                          Page 42 of 52
                                                                                         FORM 2                                                                  Page No: 19
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                       Trustee Name:                        Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                             Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                     Checking Acct #:                     ******7361
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                       Rent Account
For Period Beginning:           01/01/2020                                                                                     Blanket bond (per case limit):       $2,000,000.00
For Period Ending:              12/31/2020                                                                                     Separate bond (if applicable):       $2,000,000.00


     1                2                            3                                                    4                                            5                    6              7

Transaction      Check /                     Paid to/                          Description of Transaction                       Uniform           Deposit           Disbursement       Balance
   Date           Ref. #                  Received From                                                                        Tran Code            $                    $


09/23/2019                   Transfer From: #*******7361              Transfer of all rent monies received to date into Rent    9999-000           $7,837.50                   $0.00         $7,837.50
                                                                      Account.
10/07/2019           (213)   Catherine E. Groves                      Distribution from Heisley-Hopkins, Inc. (Rent for         1229-000            $600.00                    $0.00         $8,437.50
                                                                      October 2019)
10/08/2019           (358)   Airgas Central Accounting Group          Airgas Rent for October 2019                              1222-000           $1,322.50                   $0.00         $9,760.00
10/25/2019           1001    Ag Real Estate Group, Inc.               Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                      Invoice Date 8/1/19
                                                                      Account No. 3675
                                                                      (Start up Fee)
10/25/2019           1001    VOID: Ag Real Estate Group, Inc.         Void                                                      3991-463                 $0.00           ($2,200.00)         $9,760.00
10/25/2019           1002    Ag Real Estate Group, Inc.               Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                      Invoice Date 8/1/19
                                                                      Account No. 3675
                                                                      (Management Fee - August 2019)
10/25/2019           1002    VOID: Ag Real Estate Group, Inc.         Void                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1003    Ag Real Estate Group, Inc.               Invoice No. 66645                                         3991-460                 $0.00            $1,400.00          $8,360.00
                                                                      Invoice Date 09/01/19
                                                                      Account No. 3675
                                                                      (Management Fee - September 2019)
10/25/2019           1003    VOID: Ag Real Estate Group, Inc.         Void                                                      3991-463                 $0.00           ($1,400.00)         $9,760.00
10/25/2019           1004    Ag Real Estate Group, Inc.               Invoice No. 67269                                         3991-460                 $0.00            $2,200.00          $7,560.00
                                                                      Invoice Date 8/1/19
                                                                      Account No. 3675
                                                                      (Start up Fee)
10/25/2019           1005    Ag Real Estate Group, Inc.               Invoice No. 66644                                         3991-460                 $0.00            $1,400.00          $6,160.00
                                                                      Invoice Date 8/1/19
                                                                      Account No. 3675
                                                                      (Management Fee - August 2019)
10/25/2019           1006    Ag Real Estate Group, Inc.               Invoice No. 66645                                         3991-460                 $0.00            $1,400.00          $4,760.00
                                                                      Invoice Date 09/01/19
                                                                      Account No. 3675
                                                                      (Management Fee - September 2019)
                                                                                                                               SUBTOTALS            $9,760.00             $5,000.00
                                   17-17361-aih            Doc 1059   FILED 01/28/21                 ENTERED 01/28/21 14:15:10                  Page 43 of 52
                                                                                       FORM 2                                                          Page No: 20
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                           Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                        Rent Account
For Period Beginning:          01/01/2020                                                                           Blanket bond (per case limit):        $2,000,000.00
For Period Ending:             12/31/2020                                                                           Separate bond (if applicable):        $2,000,000.00


     1                2                         3                                                    4                                    5                     6                7

Transaction      Check /                    Paid to/                         Description of Transaction              Uniform           Deposit            Disbursement         Balance
   Date           Ref. #                 Received From                                                              Tran Code            $                     $


11/01/2019           1004   VOID: Ag Real Estate Group, Inc.         Void                                            3991-463                 $0.00            ($2,200.00)           $6,960.00
11/01/2019           1005   VOID: Ag Real Estate Group, Inc.         Void                                            3991-463                 $0.00            ($1,400.00)           $8,360.00
11/01/2019           1006   VOID: Ag Real Estate Group, Inc.         Void                                            3991-463                 $0.00            ($1,400.00)           $9,760.00
11/01/2019           1007   Ag Real Estate Group, Inc.               Invoice No. 67269                               3991-460                 $0.00             $2,200.00            $7,560.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Start up Fee)
11/01/2019           1008   Ag Real Estate Group, Inc.               Invoice No. 66644                               3991-460                 $0.00             $1,400.00            $6,160.00
                                                                     Invoice Date 8/1/19
                                                                     Account No. 3675
                                                                     (Management Fee - August 2019)
11/01/2019           1009   Ag Real Estate Group, Inc.               Invoice No. 66645                               3991-460                 $0.00             $1,400.00            $4,760.00
                                                                     Invoice Date 09/01/19
                                                                     Account No. 3675
                                                                     (Management Fee - September 2019)
12/20/2019           1010   Ag Real Estate Group, Inc.               Management Fees for December 2019               2690-460                 $0.00                  $800.00         $3,960.00
                                                                     Invoice #68513
                                                                     Account #3675
07/16/2020                  Transfer To: #*******7361                Transfer Rent Account into Checking Account.    9999-000                 $0.00             $3,960.00                $0.00




                                                                                                                    SUBTOTALS                  $0.00            $4,760.00
                                  17-17361-aih            Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10          Page 44 of 52
                                                                                        FORM 2                                                                          Page No: 21
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                            Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                  Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                          Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                         Rent Account
For Period Beginning:           01/01/2020                                                                                          Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              12/31/2020                                                                                          Separate bond (if applicable):         $2,000,000.00


    1                2                          3                                                      4                                                    5                    6                  7

Transaction      Check /                     Paid to/                          Description of Transaction                             Uniform           Deposit            Disbursement           Balance
   Date           Ref. #                  Received From                                                                              Tran Code            $                     $



                                                                                         TOTALS:                                                            $9,760.00                 $9,760.00             $0.00
                                                                                             Less: Bank transfers/CDs                                       $7,837.50                 $3,960.00
                                                                                         Subtotal                                                           $1,922.50                 $5,800.00
                                                                                             Less: Payments to debtors                                          $0.00                     $0.00
                                                                                         Net                                                                $1,922.50                 $5,800.00




                     For the period of 01/01/2020 to 12/31/2020                                                    For the entire history of the account between 09/23/2019 to 12/31/2020

                     Total Compensable Receipts:                             $0.00                                 Total Compensable Receipts:                                   $1,922.50
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                           $0.00                                 Total Comp/Non Comp Receipts:                                 $1,922.50
                     Total Internal/Transfer Receipts:                       $0.00                                 Total Internal/Transfer Receipts:                             $7,837.50


                     Total Compensable Disbursements:                         $0.00                                Total Compensable Disbursements:                              $5,800.00
                     Total Non-Compensable Disbursements:                     $0.00                                Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                       $0.00                                Total Comp/Non Comp Disbursements:                            $5,800.00
                     Total Internal/Transfer Disbursements:               $3,960.00                                Total Internal/Transfer Disbursements:                        $3,960.00




                                   17-17361-aih               Doc 1059   FILED 01/28/21             ENTERED 01/28/21 14:15:10                          Page 45 of 52
                                                                                     FORM 2                                                                          Page No: 22
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                       Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                    ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                      Proceeds of Real Estate Auction
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):      $2,000,000.00


     1                2                        3                                                    4                                                     5                   6                     7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                   $


09/17/2020                  Lake County Title, LLC                 Proceeds of Real Estate Auction for 150/154 Fairport                  *             $20,576.19                  $0.00             $20,576.19
                                                                   Nursery, Painseville
                     {65}                                          Proceeds of Real Estate Auction for              $34,000.00       1110-000                                                        $20,576.19
                                                                   150/154 Fairport Nursery, Painseville
                                                                   Ag Real Estate Group Inc                         ($1,700.00)      3510-000                                                        $20,576.19
                                                                   McDowell Home Real Estate                        ($1,700.00)      3510-000                                                        $20,576.19
                                                                   County Taxes 01/01/20 to 9/18/20                   ($323.27)      2820-000                                                        $20,576.19
                                                                   Tax Ease Ohio LLC - Tax Lien Payoff              ($6,954.27)      4300-000                                                        $20,576.19
                                                                   Lake County Treasurer - Delinquent               ($2,946.27)      4700-000                                                        $20,576.19
                                                                   Property Taxes
                     {65}                                          Exam Credit                                            $200.00    1110-000                                                        $20,576.19




                                                                                                                                    SUBTOTALS           $20,576.19                 $0.00
                                  17-17361-aih          Doc 1059   FILED 01/28/21                ENTERED 01/28/21 14:15:10                           Page 46 of 52
                                                                                     FORM 2                                                                          Page No: 23
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                       Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                    ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                      Proceeds of Real Estate Auction
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):      $2,000,000.00


     1                2                        3                                                    4                                                     5                   6                     7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                   $


09/17/2020                  Lake County Title, LLC                 Proceeds of Real Estate Auction for (3) Parcels of Real               *             $14,749.87                  $0.00             $35,326.06
                                                                   Estate known as VL Richmond St., Painesville, OH
                                                                   44077 (Assets 74, 75, and 76)
                     {74}                                          Proceeds of Real Estate Auction for               $17,501.00      1110-000                                                        $35,326.06
                                                                   (3) Parcels of Real Estate known as
                                                                   VL Richmond St., Painesville, OH
                                                                   44077 (Assets 74, 75, and 76)
                     {74}                                          Exam Credit                                          $600.00      1110-000                                                        $35,326.06
                                                                   County Taxes parcel 010                               ($87.49)    2820-000                                                        $35,326.06
                                                                   Ag Real Estate Group Inc                          ($1,750.01)     3510-000                                                        $35,326.06
                                                                   Lake County Treasurer parcel ending                 ($435.53)     2500-000                                                        $35,326.06
                                                                   010
                                                                   Lake County treasurer parcel ending                 ($451.56)     2500-000                                                        $35,326.06
                                                                   020
                                                                   Lake County Treasurer parcel ending                 ($451.56)     2500-000                                                        $35,326.06
                                                                   in 030
                                                                   County Taxes Parcel 020                               ($87.49)    2820-000                                                        $35,326.06
                                                                   County Taxes parcel ending 030                        ($87.49)    2820-000                                                        $35,326.06
09/17/2020           (65)   Lake County Title, LLC                 Transaction Fee for 150/154 Fairport Nursery,                     1110-000            $500.00                   $0.00             $35,826.06
                                                                   Painseville
09/17/2020           (74)   Lake County Title, LLC                 Transaction Fee for (3) Parcels of Real Estate known as           1110-000            $500.00                   $0.00             $36,326.06
                                                                   VL Richmond St., Painesville, OH 44077




                                                                                                                                    SUBTOTALS           $15,749.87                 $0.00
                                  17-17361-aih          Doc 1059   FILED 01/28/21                ENTERED 01/28/21 14:15:10                           Page 47 of 52
                                                                                       FORM 2                                                                        Page No: 24
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                       Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                    ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                      Proceeds of Real Estate Auction
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):      $2,000,000.00


     1                2                        3                                                   4                                                      5                   6                     7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                   $


09/22/2020                  Lake County Title, LLC                 Sale of Vacant Land on Ravenna Rd., Concord, OH                       *              $7,715.75                  $0.00             $44,041.81
                                                                   44077
                     {14}                                          Sale of Vacant Land on Ravenna Rd.,             $20,000.00        1110-000                                                        $44,041.81
                                                                   Concord, OH 44077
                     {14}                                          Title Exam Credit                                    $200.00      1110-000                                                        $44,041.81
                                                                   County Taxes                                    ($1,494.87)       2820-000                                                        $44,041.81
                                                                   Ag Real Estate Group                            ($1,000.00)       3510-000                                                        $44,041.81
                                                                   BHHS Professional Realty                        ($1,000.00)       3510-000                                                        $44,041.81
                                                                   Lake County Treasurer                           ($8,989.38)       2500-000                                                        $44,041.81
09/22/2020           (14)   Lake County Title, LLC                 Transaction Fee for Sale of Vacant Land on Ravenna                1110-000            $500.00                   $0.00             $44,541.81
                                                                   Rd., Concord, OH 44077
09/24/2020                  Lake County Title, LLC                 Auction Sale Proceeds for 11714 Girdled Rd.,                          *             $30,462.72                  $0.00             $75,004.53
                                                                   Concord, OH 44077
                     {9}                                           for 11714 Girdled Rd., Concord, OH              $40,000.00        1110-000                                                        $75,004.53
                                                                   44077
                     {9}                                           Title Exam Credit                                    $200.00      1110-000                                                        $75,004.53
                                                                   County Taxes                                         ($719.06)    2820-000                                                        $75,004.53
                                                                   Ag Real Estate Group Inc                        ($4,000.00)       3510-000                                                        $75,004.53
                                                                   Lake County Treasurer                           ($5,018.22)       2500-000                                                        $75,004.53




                                                                                                                                    SUBTOTALS           $38,678.47                 $0.00
                                  17-17361-aih          Doc 1059   FILED 01/28/21               ENTERED 01/28/21 14:15:10                            Page 48 of 52
                                                                                     FORM 2                                                                          Page No: 25
                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                       Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                          Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                    ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                      Proceeds of Real Estate Auction
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):      $2,000,000.00


     1                2                        3                                                    4                                                     5                   6                     7

Transaction      Check /                   Paid to/                        Description of Transaction                                Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                Received From                                                                               Tran Code            $                   $


09/24/2020                  Lake County Title, LLC                 Auction Sale Proceeds for 1192 W. Jackson St.,                        *             $33,952.06                  $0.00            $108,956.59
                                                                   Painesville
                     {57}                                          Auction Sale Proceeds for 1192 W.                  $40,000.00     1110-000                                                      $108,956.59
                                                                   Jackson St., Painesville
                     {57}                                          Exam Credit                                          $200.00      1110-000                                                      $108,956.59
                                                                   County Taxes                                       ($1,331.66)    2820-000                                                      $108,956.59
                                                                   Ag Real Estate Group                               ($1,400.00)    3510-000                                                      $108,956.59
                                                                   BHHS Professional Realty                           ($1,400.00)    3510-000                                                      $108,956.59
                                                                   Lake County Treasurer                              ($2,116.28)    2500-000                                                      $108,956.59
09/24/2020           (9)    Lake County Title, LLC                 Transaction Fee - for Sale of 11714 Girdled Rd.,                  1110-000            $500.00                   $0.00            $109,456.59
                                                                   Concord, OH 44077
09/24/2020           (57)   Lake County Title, LLC                 Transaction Fee - Auction Sale for 1192 W. Jackson                1110-000            $500.00                   $0.00            $109,956.59
                                                                   St., Painesville




                                                                                                                                    SUBTOTALS           $34,952.06                 $0.00
                                  17-17361-aih          Doc 1059   FILED 01/28/21                ENTERED 01/28/21 14:15:10                           Page 49 of 52
                                                                                        FORM 2                                                                         Page No: 26
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       17-17361                                                                                             Trustee Name:                         Kari B. Coniglio
Case Name:                     OSBORNE, RICHARD M                                                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:         **-***3486                                                                                           Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Proceeds of Real Estate Auction
For Period Beginning:          01/01/2020                                                                                           Blanket bond (per case limit):        $2,000,000.00
For Period Ending:             12/31/2020                                                                                           Separate bond (if applicable):        $2,000,000.00


     1                2                        3                                                      4                                                    5                    6                     7

Transaction      Check /                   Paid to/                          Description of Transaction                              Uniform            Deposit           Disbursement             Balance
   Date           Ref. #                Received From                                                                               Tran Code             $                    $


10/06/2020                  Lake County Title, LLC                  Sale of 7 Parcels of Real Estate on Vrooman Road and                 *           $2,012,229.39                   $0.00          $2,122,185.98
                                                                    Carter Road (Assets 20, 21, 22, 23, 26, 27, and 28)
                     {20}                                           Sale proceeds include equity for               $2,725,000.00     1110-000                                                      $2,122,185.98
                                                                    Assets 20, 21, 22, 23, 26, 27 and 28
                     {20}                                           Title Exam Credit                                  $1,400.00     1110-000                                                      $2,122,185.98
                                                                    County Taxes 1/1/20 to 10/6/20                   ($30,809.57)    2820-000                                                      $2,122,185.98
                                                                    Commission to Ag Real Estate Group,             ($272,500.00)    3510-000                                                      $2,122,185.98
                                                                    Inc.
                                                                    Delinquent Taxes to Lake County                 ($154,904.21)    4700-000                                                      $2,122,185.98
                                                                    Treasurer
                                                                    Tax Liens Payoff 08A0090000050 To                ($46,946.19)    4700-000                                                      $2,122,185.98
                                                                    Tax Ease
                                                                    Tax Liens Payoff 07A0270000090 To               ($127,247.17)    4700-000                                                      $2,122,185.98
                                                                    Tax Ease
                                                                    Tax Lien Payoffs 08A00900000040 to               ($41,100.00)    4700-000                                                      $2,122,185.98
                                                                    Tax Ease
                                                                    Tax Lien Payoffs 08A0090000030 to                ($40,663.47)    4700-000                                                      $2,122,185.98
                                                                    Tax Ease
10/06/2020           (20)   Lake County Title, LLC                  Transaction Fee for Sale of 7 Parcels of Real Estate on          1110-000              $500.00                   $0.00          $2,122,685.98
                                                                    Vrooman Road and Carter Road (Assets 20, 21, 22, 23,
                                                                    26, 27, and 28)
10/13/2020           4001   AWS Commercial, LLC d/b/a Colliers      Reimbursement of Auctioneer's Marketing Expenses                 3620-000                  $0.00           $14,997.63           $2,107,688.35
                            International and Mark S. Abood         Incurred in Connection with the Sale of Real Property




                                                                                                                                    SUBTOTALS          $2,012,729.39           $14,997.63
                                  17-17361-aih           Doc 1059   FILED 01/28/21                ENTERED 01/28/21 14:15:10                          Page 50 of 52
                                                                                           FORM 2                                                                          Page No: 27
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                               Trustee Name:                          Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                     Bank Name:                             Independent Bank
Primary Taxpayer ID #:          **-***3486                                                                                             Checking Acct #:                       ******7361
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                         Proceeds of Real Estate Auction
For Period Beginning:           01/01/2020                                                                                             Blanket bond (per case limit):         $2,000,000.00
For Period Ending:              12/31/2020                                                                                             Separate bond (if applicable):         $2,000,000.00


    1                2                          3                                                         4                                                    5                    6                     7

Transaction      Check /                     Paid to/                             Description of Transaction                             Uniform           Deposit            Disbursement             Balance
   Date           Ref. #                  Received From                                                                                 Tran Code            $                     $



                                                                                            TOTALS:                                                        $2,122,685.98             $14,997.63          $2,107,688.35
                                                                                                Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                            Subtotal                                                       $2,122,685.98             $14,997.63
                                                                                                Less: Payments to debtors                                          $0.00                  $0.00
                                                                                            Net                                                            $2,122,685.98             $14,997.63




                     For the period of 01/01/2020 to 12/31/2020                                                       For the entire history of the account between 09/17/2020 to 12/31/2020

                     Total Compensable Receipts:                         $2,882,301.00                                Total Compensable Receipts:                               $2,882,301.00
                     Total Non-Compensable Receipts:                             $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $2,882,301.00                                Total Comp/Non Comp Receipts:                             $2,882,301.00
                     Total Internal/Transfer Receipts:                           $0.00                                Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                     $774,612.65                                 Total Compensable Disbursements:                            $774,612.65
                     Total Non-Compensable Disbursements:                       $0.00                                 Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                   $774,612.65                                 Total Comp/Non Comp Disbursements:                          $774,612.65
                     Total Internal/Transfer Disbursements:                     $0.00                                 Total Internal/Transfer Disbursements:                            $0.00




                                   17-17361-aih               Doc 1059    FILED 01/28/21               ENTERED 01/28/21 14:15:10                          Page 51 of 52
                                                                                            FORM 2                                                                     Page No: 28
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        17-17361                                                                                            Trustee Name:                         Kari B. Coniglio
Case Name:                      OSBORNE, RICHARD M                                                                                  Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***3486                                                                                         Checking Acct #:                      ******7361
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Proceeds of Real Estate Auction
For Period Beginning:           01/01/2020                                                                                          Blanket bond (per case limit):        $2,000,000.00
For Period Ending:              12/31/2020                                                                                          Separate bond (if applicable):        $2,000,000.00


    1                2                           3                                                         4                                                5                   6                     7

Transaction      Check /                     Paid to/                              Description of Transaction                         Uniform            Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                              Tran Code             $                   $



                                                                                                                                                                                     NET               ACCOUNT
                                                                                            TOTAL - ALL ACCOUNTS                               NET DEPOSITS                     DISBURSE              BALANCES

                                                                                                                                                       $5,462,123.91         $248,003.41            $5,214,120.50




                     For the period of 01/01/2020 to 12/31/2020                                                    For the entire history of the account between 09/17/2020 to 12/31/2020

                     Total Compensable Receipts:                         $5,527,043.12                             Total Compensable Receipts:                              $6,702,858.75
                     Total Non-Compensable Receipts:                             $0.00                             Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                       $5,527,043.12                             Total Comp/Non Comp Receipts:                            $6,702,858.75
                     Total Internal/Transfer Receipts:                     $750,861.21                             Total Internal/Transfer Receipts:                          $758,698.71


                     Total Compensable Disbursements:                    $1,464,254.66                             Total Compensable Disbursements:                         $1,474,633.48
                     Total Non-Compensable Disbursements:                   $14,104.77                             Total Non-Compensable Disbursements:                        $14,104.77
                     Total Comp/Non Comp Disbursements:                  $1,478,359.43                             Total Comp/Non Comp Disbursements:                       $1,488,738.25
                     Total Internal/Transfer Disbursements:                $750,861.21                             Total Internal/Transfer Disbursements:                     $758,698.71




                                                                                                                                                     /s/ KARI B. CONIGLIO
                                                                                                                                                     KARI B. CONIGLIO




                                    17-17361-aih              Doc 1059     FILED 01/28/21               ENTERED 01/28/21 14:15:10                      Page 52 of 52
